Exhibit 10.1

Execution Version

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 4th
day of June, 2019, by and among Laboratory Corporation of America Holdings, a
Delaware corporation (the “Company”) and Adam H. Schechter, an individual (the
“Executive”).

WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company;

WHEREAS, the Executive desires to accept such employment as the President and
Chief Executive Officer of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Company agrees to employ the Executive and the Executive agrees
to be employed by the Company for the Employment Period set forth in Section 2
and in the positions and with the duties set forth in Section 3.

2. Term. The initial term of employment under this Agreement shall be for a
period beginning on November 1, 2019 (the “Effective Date”) and ending on the
third anniversary thereof, unless sooner terminated as hereinafter set forth;
provided that, on the third anniversary of the Effective Date and on each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended upon
the same terms and conditions (except for such terms and conditions that expire
prior to any extension period), for successive periods of one year, unless the
Company or the Executive provides written notice of its intention not to extend
the term of the Agreement at least 180 days’ prior to the applicable Renewal
Date. The period during which the Executive is employed by the Company hereunder
is hereinafter referred to as the “Term” or the “Employment Period.” Any
termination of the Executive’s employment upon the expiration of the Term
following notice by the Company to Executive that the Term shall not be renewed
shall constitute a termination by the Company without Cause or constitute Good
Reason (each as defined below). For the avoidance of doubt, the Executive’s
employment shall terminate upon the expiration of the Term following notice by
either the Company or the Executive, unless the parties shall at such time
otherwise agree in writing.

3. Position and Duties.

(a) Executive Positions. During the Employment Period, the Executive shall serve
as the President and Chief Executive Officer of the Company with his primary
office location in Burlington, North Carolina. In such capacities, the Executive
shall report to the Company’s Board of Directors (the “Board”) and perform the
duties and responsibilities as the Board may from time to time determine to
assign to the Executive. The Executive’s employment shall be subject to the
policies maintained and established by the Company, as the same may be



--------------------------------------------------------------------------------

Execution Version

 

amended from time to time. The Executive acknowledges and agrees that the
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of the Company and to do no act that would
intentionally injure the business, interests, or reputation of the Company or
its subsidiaries and affiliates. In keeping with these duties, the Executive
shall make full disclosure to the Board of all business opportunities pertaining
to the business of the Company and shall not appropriate for the Executive’s own
benefit business opportunities that fall within the scope of the businesses
conducted by the Company. The Executive shall also devote the Executive’s
reasonable best efforts and full business time to the performance of the
Executive’s duties hereunder and the advancement of the business and affairs of
the Company. Subject to the prior written approval of the Board, the Executive
may serve on boards of directors of other publicly traded and private companies.
The Executive has previously disclosed to the Board, and the Board hereby
approves, those boards of directors on which he serves as of the date of this
Agreement.

(b) The Executive shall continue as a member of the Board of the Company as of
the Effective Date and serve in this capacity without additional compensation
(including additional compensation in the form of any retainer for the quarter
in which the Effective Date occurs), and in advance of the expiration of each
term as a director, in due course, and, subject to the annual approval of the
Nominating and Corporate Governance Committee of the Board in accordance with
its duties and responsibilities, shall be nominated for re-election to the Board
so long as he is then serving as Chief Executive Officer of the Company and is
eligible to be a member of the Board under applicable law or rules of the
national securities exchange on which the Company’s common stock is then listed,
if any. It is the expectation of the Board that, subject to his qualification,
Executive be named as Chairman of the Board not earlier than the Effective Date
and not later than December 31, 2020, or any earlier date on which the Board
Chairman on the date hereof ceases to be Chairman. The Executive’s continued
membership on the Board shall be subject to election in accordance with the
by-laws of the Company and applicable law, and shall not be considered a
condition to Executive’s performance of his obligations hereunder, nor shall
failure to be elected to the Board be considered a diminution of Executive’s
duties or responsibilities, pursuant to Section 6(y)(iii) below, provided
Executive has been nominated for re-election to the Board. The Executive also
agrees to serve without additional compensation, if elected or appointed
thereto, as a director or member of any of the Company’s subsidiaries or
affiliates and in one or more executive offices of any of the Company’s
subsidiaries or affiliates.

(c) Executive acknowledges that Executive shall be subject to and must comply
with the Company’s policy with respect to ownership of Company common stock as
it may be in effect from time to time.

4. Compensation and Benefits.

(a) Base Salary. Commencing on the Effective Date, the Company shall pay to the
Executive a base salary at the initial rate of $1,250,000 per calendar year (the
“Base Salary”), prorated for any partial year of employment. The Base Salary
shall be reviewed for increase by the Compensation Committee of the Board (the
“Compensation Committee”) no less frequently than annually during the customary
annual review period for other senior executives

 

2



--------------------------------------------------------------------------------

Execution Version

 

and may be increased in the discretion of the Compensation Committee. Any such
increase in Base Salary shall constitute the “Base Salary” for purposes of this
Agreement. The Base Salary shall be paid in substantially equal installments in
accordance with the Company’s regular payroll procedures and policies in effect
from time to time. The Executive’s Base Salary may not be decreased during the
Employment Period other than pursuant to a like proportionate reduction of base
salaries of other senior executives of the Company.

(b) Sign-On Equity Grant. On the Effective Date, the Executive shall be granted
equity awards under the Company’s 2016 Omnibus Incentive Plan (the “Omnibus
Plan”) with an aggregate grant date fair value of $4,000,000 (the “Sign-On
Equity Grants”). The Sign-On Equity Grants will be comprised of (1) time-vesting
stock options with an aggregate grant date fair value of $1,000,000, which are
eligible to vest in equal installments on each of the first through third
anniversaries of the Effective Date and which will be granted with an exercise
price that is equal to the Fair Market Value, as defined in the Omnibus Plan, of
a share of the Company’s common stock on the Effective Date, and have a ten
(10)-year term (subject to earlier termination as provided in the applicable
award agreements following termination of employment), (2) time-vesting
restricted stock units with an aggregate grant date fair value of $1,000,000,
which are eligible to vest and be settled in shares of common stock of the
Company in equal installments on each of the first through third anniversaries
of the Effective Date, and (3) time-vesting premium priced stock options with an
aggregate grant date fair value of $2,000,000 (with the assumption of a 6-year
expected life, historical volatility calculated over the expected life,
risk-free interest rate from zero coupon treasury rates matched to the expected
life, and dividend yield of the common stock, if any), which are eligible to
vest in equal installments on each of the first through third anniversaries of
the Effective Date and which will be granted with an exercise price that is 115%
of the Fair Market Value of a share of the Company’s common stock on the
Effective Date, and have a ten (10)-year term (subject to earlier termination as
provided in the applicable award agreements following termination of
employment). Any unvested portion of the Sign-On Equity Grants will become fully
vested upon a termination of the Executive’s employment by the Company without
Cause, termination by the Executive for Good Reason or due to the Executive’s
death or Disability. The Sign-On Equity Grants shall be subject to the terms and
conditions of the Omnibus Plan and forms of award agreements attached hereto as
Exhibit A-1, A-2 and A-3.

(c) Annual Bonus. For each calendar year that ends during the Employment Period,
the Executive shall be eligible to receive an annual bonus pursuant to the
Company’s Management Incentive Bonus Plan or any successor plan that is in
effect from time to time (any such bonus, the “Incentive Bonus”). The
Executive’s target Incentive Bonus amount for a particular calendar year of the
Company shall equal one hundred and fifty percent (150%) of the Executive’s Base
Salary for that calendar year (the “Target Bonus Amount”); provided that the
Executive’s actual Incentive Bonus amount for a particular calendar year shall
be determined by the Compensation Committee in its sole and unfettered
discretion taking into account performance objectives (which shall include
corporate and individual objectives) established with respect to that particular
calendar year by the Compensation Committee, and may be more or less than the
Target Bonus Amount. The Target Bonus Amount shall be reviewed for increase by
the Compensation Committee no less frequently than annually during the customary
annual review period for other senior executives and may be increased in the
discretion of the

 

3



--------------------------------------------------------------------------------

Execution Version

 

Compensation Committee. Any such increase in the Target Bonus Amount shall
constitute the “Target Bonus Amount” for purposes of this Agreement. For the
calendar year 2019, the Executive’s Target Bonus Amount shall be pro-rated
(calculated as the Target Bonus Amount for the entire 2019 calendar year
multiplied by a fraction the numerator of which is equal to the number of days
the Executive was employed as an employee in the 2019 calendar year and the
denominator of which is 365. Except as otherwise set forth herein, the Executive
must be actively employed by the Company throughout the applicable bonus
measurement period and shall not have given notice of termination (other than
for Good Reason (as set forth below), or been given notice by the Company of the
termination of this Agreement for Cause (as set forth below) where such breach
giving rise to Cause or Good Reason is not cured, at any time during the
applicable bonus measurement period to be eligible to receive the Incentive
Bonus.

(d) Annual Equity Grants. On the date that annual grants are awarded to other
executives during 2020, the Executive shall be granted equity awards under the
Company’s Omnibus Plan having a grant date fair value of not less than
$9,400,000. Thereafter, the Executive shall be eligible to receive annual grants
under the Company’s Omnibus Plan, or any successor thereto, with the annual
grant amount to be determined annually by the Compensation Committee. Any such
annual equity grants, including the grant to be awarded in 2020 above, shall be
in such mix of grant types and subject to the terms and conditions set forth in
the Company’s forms of grant agreements that apply to other executives of the
Company, except as specifically provided herein. For the avoidance of doubt, for
purposes of determining the Executive’s eligibility for vesting of all awards
and exercise of stock options due to retirement or early retirement as provided
in the form equity award agreements (on the date hereof described as “Retirement
at Age 65 Plus 5” and “Separation due Retirement at Age 55 (Rule of 70)”), the
Executive shall be credited with Service (as defined therein) for all service as
a member of the Board prior to the Effective Date.

(e) Employee Benefits; Perquisites.

(i) During the Employment Period, the Executive shall be entitled to participate
in all employee benefit plans, practices and programs maintained by the Company,
as in effect from time to time, that are generally made available to senior
executives of the Company. The Company reserves the right to amend, modify or
cancel any employee benefit plans, practices and programs, and any fringe
benefits and perquisites, as applicable to executives of the Company generally
(and, accordingly, other than as provided at Section 4(e)(ii) below), at any
time and without the consent of the Executive.

(ii) During the Employment Period, the Executive shall also be entitled to:
(a) a company car and driver for local commuting and business use in the
Burlington, North Carolina area, an annual executive physical, and financial
planning services, each on substantially the same basis as provided to the
immediately preceding Chief Executive Officer of the Company; (b) reasonable
security services, subject to the approval of the Board; and (c) use of a
private aircraft for nonbusiness purposes in an amount not exceeding $150,000
per calendar year (such amount to be pro-rated for 2019), based on the Company’s
aggregate incremental cost calculation used for SEC proxy disclosure purposes.

 

4



--------------------------------------------------------------------------------

Execution Version

 

(iii) Executive acknowledges and agrees that he shall bear responsibility for
any taxable income resulting from the employee benefits and perquisites set
forth in this section (including reimbursement or coverage of expenses by the
Company).

(f) Commuting Costs. For the first three years of the Employment Period, the
Company will pay the costs of up to $350,000 per calendar year (such amount to
be pro-rated for 2019 and all partial calendar years), based on the Company’s
aggregate incremental cost calculation used for SEC proxy disclosure purposes,
associated with flights (commercial or Company arranged through NetJets or other
similar provider) between the vicinity of Executive’s residence and Executive’s
primary place of employment in Burlington, North Carolina. The Board may, in its
discretion, increase (but, until the third anniversary of the Effective Date,
may not decrease) such annual commuting cost amount. Effective as of the third
anniversary of the Effective Date, the Company reserves the right to amend,
modify or cancel this arrangement. Executive acknowledges and agrees that he
shall bear responsibility for all other costs of commuting from his residence in
Pennsylvania to Burlington, North Carolina and for any taxable income resulting
from expenses (including reimbursement or coverage of expenses by the Company)
associated with travel from his primary residence to his primary place of
employment.

(g) Company Compensation Plans. Except as otherwise provided herein, all
compensation provided to the Executive pursuant to this Section 4 shall be in
accordance with the Company’s compensation plans and policies.

(h) Clawback/Recoupment. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, including the Incentive
Bonus, the Sign-On Equity Grants, annual equity grants, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company shall be subject to the terms of the
Company’s Incentive Compensation Recoupment Policy, as separately provided to
Executive, and as the same may be amended from time to time.

5. Expenses. Subject to the limitation provided in Section 4(f), the Company
shall reimburse the Executive for all expenses reasonably and actually incurred
in accordance with policies which may be adopted from time to time by the
Company promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

6. Termination of Employment.

(a) Permitted Terminations. (x) This Agreement may be terminated by the Company
prior to the Effective Date under the following circumstances: (i) the
Executive’s death or Disability (as defined below), (ii) if an event that would
constitute Cause, as defined below, had the Executive then been employed by the
Company occurs, whether or not the Executive is then employed by the Company, or
(iii) by the Company for any other reason. (y) The Executive’s employment
hereunder may be terminated during the Employment Period under the following
circumstances:

 

5



--------------------------------------------------------------------------------

Execution Version

 

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;

(ii) By the Company.

(A) Disability. The Company may terminate the Executive’s employment if the
Executive is unable to perform each of the essential duties of his position by
reason of a medically determinable physical or mental impairment which is
potentially permanent in character or which can be expected to last for a
continuous period of not less than twelve (12) months (a “Disability”); or

(B) Cause. The Company may terminate the Executive’s employment for Cause or
without Cause. If the Company terminates the Executive’s employment without
Cause, the Company shall not be required to give advance notice.

For purposes of this Agreement (including the Sign-On Equity Grants), “Cause”
shall be limited to the following events: (i) an intentional act of fraud,
embezzlement, theft, or any other material violation of law in connection with
Executive’s duties or in the course of his employment with the Company:
(ii) Executive’s conviction of or entering of a plea of nolo contendere to a
felony; (iii) Executive’s alcohol intoxication on the job or current illegal
drug use; (iv) Executive’s intentional wrongful damage to tangible assets of the
Company; (v) Executive’s intentional wrongful disclosure of material
confidential information of the Company and/or material breach of the provisions
of the Company’s Confidentiality/Non-Competition/Non-Solicitation Agreement or
any other noncompetition or confidentiality provisions covering the activities
of Executive; (vi) Executive’s knowing and intentional breach of any employment
policy of the Company; (vii) gross neglect or gross misconduct, disloyalty,
dishonesty, or breach of trust in the performance of the Executive’s duties that
is not corrected to the Board’s satisfaction within 30 days of the Executive
receiving notice thereof; or (viii) Executive’s misconduct that causes
reputational harm to the Company.

(iii) By the Executive. The Executive may terminate this Agreement for any
reason prior to the Effective Date, and may terminate his employment for any
reason (including Good Reason) or for no reason during the Employment Period. If
the Executive terminates his employment without Good Reason, then he shall
provide written notice to the Company at least thirty (30) days prior to the
Date of Termination, provided that the Company may, in its sole discretion,
waive the provision of all or any portion of the notice period and immediately
terminate the Executive, which termination shall not be deemed a termination
without Cause or constitute grounds for termination for Good Reason.

For purposes of this Agreement (including the Sign-On Equity Grants), “Good
Reason” means, without the Executive’s prior written consent (i) a material
reduction in the Executive’s Base Salary or any reduction of the Target Bonus
Amount; (ii) relocation to an office location more than 75 miles from either the
Executive’s principal office location or his principal residence as of the date
of notice of relocation; (iii) the Board shall fail to appoint the Executive as
Chairman of the Board on the earlier of the date on which the Board Chairman on
the date hereof ceases to be the Chairman or December 31, 2020 (but not prior to
the Effective Date); (iv) the Board shall fail

 

6



--------------------------------------------------------------------------------

Execution Version

 

to re-nominate the Executive for re-election to the Board; or (v) a material
diminution in title, duties, or responsibilities, including reporting
responsibilities, of the Executive in his capacity as an employee (for which
purpose such a material diminution shall be deemed to occur in the event of a
Change in Control (as defined below) in which the Company ceases to be a
publicly traded company, except in the case that the Executive is the most
senior officer and a member of the board of directors of the top-most publicly
traded parent company of which the Company is a subsidiary resulting from such
Change in Control). Notwithstanding the foregoing, “Good Reason” shall not
include a reduction in Base Salary where such reduction is pursuant to a like
proportionate reduction of base salaries of other senior executives of the
Company. Further, for the avoidance of doubt, “Good Reason” shall not include
(i) Executive’s failure to be re-elected to the Board by the Company’s
shareholders provided the Board nominates him for re-election to the Board; or
(ii) Executive’s ceasing to serve as the Chairman of the Board following his
initial appointment as the Chairman. In order to invoke a termination for Good
Reason, the Executive’s termination must occur within 90 days after the
occurrence of the Good Reason and after the Company has received notice of the
Good Reason event and failed to cure within 30 days after receiving such notice.
Otherwise, such termination shall be considered voluntary termination without
Good Reason.

For purposes of this Agreement, “Date of Termination” means (i) if this
Agreement or Executive’s employment is terminated due to the Executive’s death,
the date of the Executive’s death; (ii) if this Agreement or Executive’s
employment is terminated because of the Executive’s Disability, 30 days after
Notice of Termination is given by the Company; or (iii) if the Executive’s
employment is terminated by the Company for any other reason or by the Executive
pursuant to Section 6(a)(y)(iii), the date specified in the Notice of
Termination. Notwithstanding any provision of this Agreement to the contrary,
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Treasury Regulations thereunder
(collectively, “Section 409A”), references to Executive’s termination of
employment (and corollary terms) with the Company shall be construed to refer to
Executive’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.

(b) Termination. Any termination of this Agreement prior to the Effective Date
or of Executive’s employment by the Company or the Executive (other than because
of the Executive’s death) shall be communicated by a written Notice of
Termination to the other party hereto in accordance with the requirements of
this Agreement. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination. The Executive agrees, in the event of any
dispute as to whether a Disability exists, and if requested by the Company, to
submit to a physical examination by a licensed physician selected by mutual
consent of the Company and the Executive, the cost of such examination to be
paid by the Company. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act (to the extent applicable) and any applicable state or
local laws.

 

7



--------------------------------------------------------------------------------

Execution Version

 

(c) Resignation of All Other Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall resign from all positions that
the Executive holds as an officer or member of the Board (or a committee
thereof) and as an officer or member of the board of directors (or a committee
thereof) of any Company subsidiaries or affiliates.

7. Compensation Upon Termination.

(a) Death. If this Agreement or the Executive’s employment is terminated as a
result of the Executive’s death, this Agreement and the Employment Period shall
terminate without further notice or any action required by the Company or the
Executive’s legal representatives. If the Date of Termination is after the
Effective Date, within 30 days following the Executive’s death, the Company
shall pay to the Executive’s legal representative or estate, as applicable,
(i) the Executive’s Base Salary and accrued unused vacation due through the Date
of Termination; (ii) all Accrued Benefits, if any, to which the Executive is
entitled as of the Date of Termination at the time such payments are due;
(iii) payment of any Incentive Bonus earned for a prior completed performance
period and unpaid on the Date of Termination; and (iv) a Partial Year Bonus
(defined below) in the manner provided in Section 7(d) (such amounts in clauses
(i) through (iv), the “Accrued Amounts”). The rights of the Executive’s legal
representative or estate, as applicable, with respect to the Executive’s equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement. Except as set forth herein, the Company and the
Company’s subsidiaries and affiliates shall have no further obligation to the
Executive or his legal representatives, estate or heirs upon his death under
this Agreement. For purposes of this Agreement, “Accrued Benefits” means (w) any
compensation deferred by the Executive prior to the Date of Termination and not
paid by the Company or otherwise specifically addressed by this Agreement;
(x) any amounts or benefits owing to the Executive or to the Executive’s
beneficiaries under the then applicable benefit plans of the Company; (y) any
amounts owing to the Executive for reimbursement of expenses properly incurred
by the Executive through the Date of Termination and which are reimbursable in
accordance with Section 5; and (z) any other benefits or amounts due and owing
to the Executive under the terms of any plan, program or arrangement of the
Company.

(b) Disability. If the Company terminates this Agreement prior to the Effective
Date because of the Executive’s Disability, the Company shall have no further
obligations to the Executive under this Agreement upon such termination. If the
Company terminates the Executive’s employment during the Employment Period
because of the Executive’s Disability pursuant to Section 6(a)(y)(ii)(A), the
Company shall pay to the Executive the Accrued Amounts. The rights of the
Executive with respect to the Executive’s equity or equity-related awards shall
be governed by the applicable terms of the related plan or award agreement.
Except as set forth herein, the Company shall have no further obligations to the
Executive under this Agreement upon Executive’s termination due to Disability
pursuant to Section 6(a)(y)(ii)(A).

 

8



--------------------------------------------------------------------------------

Execution Version

 

(c) Termination by the Company for Cause or by the Executive without Good
Reason. If prior to the Effective Date, either the Company terminates this
Agreement pursuant to Section 6(a)(x)(ii) or the Executive terminates this
Agreement pursuant to Section 6(a)(y)(iii), the Company shall have no further
obligations to the Executive under this Agreement upon such termination. If
during the Employment Period the Company terminates the Executive’s employment
for Cause pursuant to Section 6(a)(y)(ii)(B) or the Executive terminates his
employment without Good Reason pursuant to Section 6(a)(y)(iii), the Company
shall pay to the Executive the Executive’s Base Salary and accrued unused
vacation due through the Date of Termination and all Accrued Benefits, if any,
to which the Executive is entitled as of the Date of Termination, at the time
such payments are due, and the Executive’s rights with respect to then vested or
exercisable equity or equity-related awards shall be governed by the applicable
terms of the related plan or award agreements. Except as set forth herein, the
Company shall have no further obligations to the Executive under this Agreement
upon such termination.

(d) Termination by the Company without Cause, by the Executive with Good Reason,
or termination following notice by the Company of non-renewal of the Term. If
prior to the Effective Date the Company terminates this Agreement pursuant to
Section 6(a)(x)(iii) or during the Employment Period the Company terminates the
Executive’s employment other than for Cause pursuant to Section 6(a)(y)(ii)(B),
the Executive terminates his employment with Good Reason pursuant to
Section 6(a)(y)(iii), or the Executive’s employment terminates upon the
expiration of the Term following a notice by the Company to not renew the Term
pursuant to Section 2 (each, a “Qualifying Termination”), the Company shall pay
to the Executive (x) the Executive’s Base Salary and accrued unused vacation due
through the Date of Termination; (y) all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due; and (z) payment of any Incentive Bonus earned for a
previous completed performance period and unpaid on the Date of Termination. The
Executive shall also be entitled to receive, subject to his execution of a
Special Severance Agreement (as defined below), the following severance benefits
(collectively, the “Severance Benefits”):

 

  (i)

an amount equal to the product of (A) two (2), if the Qualifying Termination is
not within thirty-six months following a Change in Control, as such term is
defined in the Omnibus Plan, or (B) three (3), if the Qualifying Termination is
within thirty-six months following a Change in Control, multiplied by the sum of
(1) Executive’s Base Salary plus (2) the total dollar amount of the last three
Incentive Bonuses paid to the Executive divided by three (the “Average Incentive
Bonus”); provided, however, that if the Executive has received less than three
Incentive Bonus payments during the term of the Executive’s employment, then the
Average Incentive Bonus shall equal the total dollar amount of Incentive Bonuses
paid to the Executive divided by the number of Incentive Bonuses received by the
Executive; provided, further, however, that any prorated bonuses Executive has
received will be annualized for purposes of this Section (by dividing the amount
of the Incentive Bonus by the proration factor that was applied to determine
such Incentive Bonus under Section 3(c)) and that if a Qualifying Termination
occurs prior to the payment of any Incentive Bonus under this Agreement, the
Average Incentive Bonus shall be deemed to be the Target Bonus Amount (the
amount determined pursuant to this subparagraph (i), the “Cash Severance
Benefits”);

 

9



--------------------------------------------------------------------------------

Execution Version

 

  (ii)

reimbursement by the Company of the applicable premium for the continuation of
those health benefits for which Executive qualified at the time of the
Qualifying Termination, pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), for up to eighteen months following the Date
of Termination to the extent actually paid by Executive (the “COBRA Continuation
Benefits”);

 

  (iii)

a Partial Year Bonus, as defined below; and

 

  (iv)

vesting of any unvested portion of the Sign-On Equity Awards, and prompt
settlement of the restricted stock unit award thereunder, pursuant to
Section 4(b).

The Company shall pay the Executive the Cash Severance Benefits to which he is
entitled under this Section 7(d) as follows: (a) 50 percent of the total Cash
Severance Benefits due, less statutory deductions, shall be paid within 30 days
following the execution of the Special Severance Agreement, but in no event
shall be paid later than March 15 of the year following the year in which the
Termination Date occurred; and (b) the remaining 50 percent of the total Cash
Severance Benefits, less statutory deductions, shall be paid within 30 days
following the one-year anniversary of the execution of the Special Severance
Agreement, but only if the Executive has complied in all material respects with
the terms and conditions of the Special Severance Agreement. The COBRA
Continuation Benefits shall be provided on a monthly basis commencing 30 days
following execution of the Special Severance Agreement.

A “Partial Year Bonus” is payable to the Executive for the year of the
Executive’s employment termination in the event the Company performance criteria
for payment of an Incentive Bonus are achieved as of the close of the year based
on the actual performance level achieved for such year (as determined
(x) treating any individual factors as fully satisfied and (y) without regard
for any exercise of negative discretion unless such exercise is applicable to
all similarly situated executives with like force and effect); provided,
however, that if a Qualifying Termination occurs after a Change in Control, the
performance criteria shall be deemed satisfied at the target level. Any such
Partial Year Bonus shall equal the Executive’s Incentive Bonus compensation so
earned multiplied by a fraction, the numerator of which is the number of days
the Executive was employed by the Company in the annual or other performance
period for the Incentive Bonus award in which such termination occurs and the
denominator of which is the total number of days included within such annual or
partial year performance period. Should any such Partial Year Bonus become
payable under this Agreement, payment shall be made to the Executive at the same
time as payment is made to all other participants under the Incentive Bonus
compensation program following the close of the year.

(e) The Executive’s rights with respect to equity or equity-related awards
(including as provided above for Sign-On Equity Grants) shall be governed by the
applicable terms of the related plan or award agreements.

 

10



--------------------------------------------------------------------------------

Execution Version

 

(f) Liquidated Damages. The parties acknowledge and agree that damages that will
result to the Executive for termination by the Company of this Agreement under
Section 6(a)(x)(iii) or the Executive’s employment without Cause under
Section 6(a)(y)(ii)(B) or by the Executive for Good Reason under
Section 6(a)(y)(iii) shall be extremely difficult or impossible to establish or
prove, and agree that the Severance Benefits shall constitute liquidated damages
for any such termination. The Executive agrees that, except for such other
payments and benefits to which the Executive may be entitled as expressly
provided by the terms of this Agreement or any other applicable benefit plan,
such liquidated damages shall be in lieu of all other claims that the Executive
may make by reason of any such termination of his employment and that, as a
condition to receiving the Severance Benefits, the Executive will execute a
release of claims and separation agreement substantially in the form of the
release attached hereto as Exhibit B (the “Special Severance Agreement”). Within
five business days of the Date of Termination, the Company shall deliver to the
Executive the Special Severance Agreement for the Executive to execute. The
Executive will forfeit all rights to the Severance Benefits unless, within 30
days of delivery of the Special Severance Agreement by the Company to the
Executive, the Executive executes and delivers the Special Severance Agreement
to the Company and the releases contained therein have become irrevocable by
virtue of the expiration of the revocation period without the release having
been revoked (the first such date, the “Release Effective Date”). In the event
that the Release Effective Date could occur in one of two taxable years of the
Executive, the Release Effective Date shall be deemed to occur in the earliest
date in the later such taxable year as otherwise would apply thereunder. The
Company and Company subsidiaries and affiliates shall have no obligation to
provide the Severance Benefits prior to the Release Effective Date.

(g) Section 409A. To the extent the Executive would be subject to the additional
20% tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and preserve to the maximum extent possible the original intent and
economic benefit to the Executive and the Company, and the parties shall
promptly execute any amendment reasonably necessary to implement this
Section 7(g).

(i) For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(ii) The Executive will be deemed to have a Date of Termination for purposes of
determining the timing of any payments or benefits hereunder that are classified
as deferred compensation only upon a “separation from service” within the
meaning of Section 409A.

(iii) Notwithstanding any other provision of this Agreement to the contrary, if
at the time of the Executive’s separation from service, (i) the Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and
(ii) the Company makes a good faith determination that an amount payable on
account of such separation from service to the

 

11



--------------------------------------------------------------------------------

Execution Version

 

Executive constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such six-month period (or upon the Executive’s
death, if earlier), together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the dates the payments should otherwise have been provided. To the
extent that any benefits to be provided during the Delay Period are considered
deferred compensation under Section 409A provided on account of a “separation
from service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.

(iv) (A) Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

(v) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

8. Confidentiality, Non-Competition and Non-Solicitation Agreement. In
consideration of the employment and compensation terms set forth in this
Agreement, the Executive agrees to execute and be bound by the terms of the
Company’s Confidentiality, Non-Competition and Non-Solicitation Agreement
attached as Exhibit C.

9. Parachute Limitations. Notwithstanding anything herein to the contrary, in
the event that the payments or distributions to be made by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, under some other plan,
agreement, or arrangement, or otherwise) (a “Payment”) constitute “parachute
payments” within the meaning of Section 280G of the Code, then the Payment to
the Executive shall be reduced to $1 below the safe harbor limit (as described
in Section 280G(b)(2)(A)(ii) of the Code) if said reduction in Payment would
result in the Executive retaining a larger amount, on an after-tax basis, taking
into account the excise and income taxes imposed on the payments and benefits.

 

12



--------------------------------------------------------------------------------

Execution Version

 

10. Indemnification. The Company shall indemnify the Executive to the maximum
extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s certificate of incorporation, bylaws,
and any indemnification agreements then in force, subject to applicable law. The
Executive shall also be covered as an insured under any contract of directors
and officers liability insurance to the same extent as such contract covers
members of the Board. The Executive’s rights under this Section 10 shall survive
any termination or expiration of this Agreement and any termination of the
Executive’s employment for all periods thereafter during which the Executive may
be subject to liability for any acts or omissions occurring during his
employment or service as a member of the Board that is otherwise subject to
indemnification and coverage under directors and officers liability insurance.

11. Professional Fees Incurred in Negotiating the Agreement. The Company shall
pay or the Executive shall be reimbursed for the Executive’s reasonable
professional fees and costs incurred in connection with this Agreement up to a
maximum of $35,000. Any payment required under this Section 11 shall be made
within sixty (60) days following the Effective Date.

12. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, addressed as follows:

 

  (i)

If to the Company:

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, North Carolina 27215

Attention: Sandra van der Vaart,

Senior Vice President, Global General Counsel

and

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Attention: Michael Silver

 

  (ii)

If to the Executive: at the last address shown on the payroll records of the
Company

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

13



--------------------------------------------------------------------------------

Execution Version

 

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.

14. Effect on Other Agreements; Inconsistency. This Agreement (including the
Exhibits hereto) and all other agreements identified hereunder constitute the
entire agreement between the parties respecting the employment of the Executive
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. In the event of any inconsistency between this Agreement (and
Exhibits) and any other plan, program, practice or agreement of the Company in
which the Executive is a participant or a party, whether applicable on the
Effective Date or at any time thereafter, this Agreement (and Exhibits) shall
control unless, with the Executive’s prior written consent, such other plan,
program or practice, or in such agreement with the Executive, specifically
refers to this Agreement (or Exhibits) as not so controlling.

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder, and (ii) the rights and
obligations of the Company hereunder shall be assignable and may be assumed by a
successor entity in connection with (a) any subsequent merger, consolidation,
sale of all or substantially all of the assets or equity interests of the
Company or similar transaction involving the Company or a successor entity or
(b) the formation of a holding company or similar corporate reorganization
approved by the Board. If the Company’s rights and obligations are assigned or
assumed as provided in the preceding sentence, the term “Company” as used herein
shall refer to such successor entity.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives and permitted successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

14



--------------------------------------------------------------------------------

Execution Version

 

19. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Delaware without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Delaware. The parties hereby irrevocably submit to the
exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.

21. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

22. Withholding. The Company may withhold from any benefit payment or any other
payment or amount under this Agreement all federal, state, city or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.

23. Representations of the Executive. The Executive represents and warrants to
the Company that (i) the Executive has furnished to the Company all agreements
respecting any post-employment restrictions applicable to the Executive with his
immediately preceding employer; and (ii) there are no other agreements to which
the Executive is a party that conflict with the Executive’s acceptance of
employment with the Company or would be violated or breached by Executive’s
acceptance of employment with the Company, including any non-solicitation,
non-competition or other similar covenant or agreement. The Executive agrees
that the Executive will perform his duties to the Company in a manner that
complies with all such agreements.

 

15



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

LABORATORY CORPORATION OF AMERICA HOLDINGS /s/ Glenn A. Eisenberg Name: Glenn A.
Eisenberg Title: Executive Vice President, Chief Financial Officer EXECUTIVE /s/
Adam H. Schechter Adam H. Schechter

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A-1

Option Agreement

 

A-1



--------------------------------------------------------------------------------

Form for AS Sign-On Option Grants Only

LABORATORY CORPORATION OF AMERICA HOLDINGS

2016 OMNIBUS INCENTIVE PLAN NON-QUALIFIED OPTION AGREEMENT

Laboratory Corporation of America Holdings, a Delaware corporation (the
“Company”), hereby grants an option to purchase shares of its common stock, par
value $0.10 per share (the “Option”), to the Optionee named below, subject to
the vesting and other conditions set forth below. Additional terms and
conditions of the grant are set forth in this cover sheet and in the attachment
(together, the “Agreement”), and in the Company’s 2016 Omnibus Incentive Plan
(as amended from time to time, the “Plan”).

Grant Date:                 , 2019

Name of Optionee: Adam Schechter

Optionee’s Social Security Number:                 -                -      
          

Number of shares of Stock Covered by Option:                         

Option Price per share of Stock: $                .         [(At least 100% of
Fair Market Value)]1

Vesting Schedule:

 

  •  

The Option will vest as follows: 1/3rd of the shares of Stock covered by the
Option will vest on                     , 2020; 1/3rd of the shares of Stock
covered by the Option will vest on                     , 2021; and 1/3rd of the
shares of Stock vest on                     , 2022 (each, a “Vesting Date”),2
provided Optionee has not had a Separation from Service (as defined below) prior
to each such Vesting Date, except as provided in this Agreement below. The
number of vested shares subject to the Option on each Vesting Date will be
rounded to the nearest whole number, and Optionee cannot vest in more than the
number of shares of Stock covered by the Option.

The Option is subject to all of the terms and conditions described in this
Agreement and in the Plan, a copy of which is also attached. You acknowledge
that you have carefully reviewed the Plan, and agree that the Plan will control
in the event any provision of this cover sheet or Agreement should appear
inconsistent.

 

Optionee:   

     

(Signature)

   Date:   

 

   Company:   

     

(Signature)

   Date:   

                , 2019

   Title:   

     

        

 

1 

For premium priced options, will be 115% of Fair Market Value.

2 

These dates will be on the first through third anniversaries of the Effective
Date of the Employment Agreement.

 



--------------------------------------------------------------------------------

Attachment

This is not a stock certificate or a negotiable instrument.

 

2



--------------------------------------------------------------------------------

LABORATORY CORPORATION OF AMERICA HOLDINGS

2016 OMNIBUS INCENTIVE PLAN

NON-QUALIFIED OPTION AGREEMENT

 

Non-Qualified Stock Option    This Agreement evidences an award of an option
exercisable for that number of shares of Stock set forth on the cover sheet and
subject to the vesting and other conditions described below, in the Plan and on
the cover sheet (the “Option”). The Option is not intended to be an incentive
stock option under Section 422 of the Code and will be interpreted accordingly.

 

Transfer of Option

  

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency or your death, your guardian or legal representative) may exercise
the Option. The Option may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may the Option be made subject to execution, attachment or similar process.

 

If you attempt to do any of these things, this Option will immediately become
forfeited.

 

Vesting Schedule

  

 

Your Option shall vest in accordance with the vesting schedule shown on the
cover sheet so long as you have not had a Separation from Service prior to the
Vesting Dates set forth on the cover sheet except as provided below. Your Option
is exercisable only as to its vested portion.

 

No additional shares of Stock subject to this Option will vest after your
Separation from Service for any reason except as set forth in this Agreement.

 

Death, Disability, Separation

from Service for Good Reason,

or Separation from Service

Without Cause

  

 

Notwithstanding the vesting schedule set forth above, if you have a Separation
from Service as a result of your (1) death, (2) Disability, (3) a Separation
from Service for Good Reason, or (4) a Separation from Service without Cause,
100% of the shares of Stock subject to the Option will vest on the date of your
Separation from Service. For purposes of your Option, “Disability,” “Good
Reason” and “Cause” shall have the meaning given such terms in the Executive
Employment Agreement entered into as of                 , 2019 by and among you
and the Company.

 

Forfeiture of Unvested Option

  

 

Unless your Separation from Service triggers accelerated vesting or other
treatment of your Option pursuant to the terms of this

 

3



--------------------------------------------------------------------------------

   Agreement, the Plan, or any other written agreement between the Company or an
Affiliate and you, you will automatically forfeit to the Company the unvested
portion of the Option as of your Separation from Service.

 

Term

  

 

Your option will expire in any event at the close of business at Company
headquarters on the day before the tenth anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if you have a Separation
from Service, as described below.

 

Expiration of Vested Options

after Separation from Service

  

 

If you have a Separation from Service for any reason other than death,
Disability, Retirement, or in connection with a termination without Cause or for
Good Reason within 24 months after a Change in Control, or unless you die within
90 days after your Separation from Service, then the vested portion of your
Option will expire at the close of business at Company headquarters on the 90th
day after your Separation from Service, unless earlier terminated in accordance
with its terms. Exercise of your Option during that 90-day period is subject to
the restrictions on sales of securities imposed by the LabCorp Insider Trading
Policy including, without limitation, any applicable mandatory “black-out
periods.”

 

If you have a Separation from Service because of your death, Disability, or
Retirement, or in connection with a Separation from Service without Cause or for
Good Reason within 24 months after a Change in Control, or you die within 90
days after your Separation from Service, then the vested portion of your Option
will expire at the close of business at Company headquarters on the date 12
months after your Separation from Service, unless earlier terminated in
accordance with its terms. During that 12-month period, your estate or heirs may
exercise your Option, subject to the restrictions on sales of securities imposed
by the LabCorp Insider Trading Policy, including, without limitation, any
applicable mandatory “black-out periods.”

 

“Retirement” means that you have attained age 55 and the sum of your age and
aggregate full years of Service as an employee or member of the Board of
Directors equals or exceeds 70. For purposes of determining eligibility for
Retirement, Service shall include the time in which you are a member of the
Board of Directors or are employed by the Company and/or an Affiliate of the
Company, but only while the Affiliate is owned, controlled, or under common
control by or with the Company. In the event of a Separation from Service
without Cause or due to Good Reason at

 

4



--------------------------------------------------------------------------------

   any time in which you satisfy the requirements for a Retirement, such
Separation from Service shall be deemed a Retirement solely for purposes of
determining the expiration date of your vested Options hereunder.

 

Forfeiture of Rights

  

 

If you should take actions in violation or breach of or in conflict with any
(a) employment agreement, (b) non-competition agreement, (c) agreement
prohibiting solicitation of employees or clients of the Company or any
Affiliate, (d) confidentiality obligation with respect to the Company or any
Affiliate, (e) Company policy or procedure, (f) other agreement, or (g) if you
incur a Separation from Service for Cause, the Company has the right to cause an
immediate forfeiture of (i) your rights to your Option, and (ii) with respect to
the period commencing thirty-six (36) months prior to your Separation from
Service and ending thirty-six (36) months following such Separation from Service
(A) a forfeiture of any gain recognized by you upon the sale of any shares of
Stock received as a result of the vesting and exercise of your Option, and (B) a
forfeiture of any vested shares of Stock held by you as a result of the vesting
and exercise of your Option. For the avoidance of doubt, the Confidentiality
Agreement/Non-Competition/ Non-Solicitation Agreement set forth in Exhibit A is
covered by this provision.

 

Leaves of Absence

  

 

For purposes of this Agreement, you do not have a Separation from Service when
you go on a bona fide employee leave of absence that was approved by your
employer in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, you will be treated as having a Separation from Service 90 days after
you went on employee leave, unless your right to return to active work is
guaranteed by law or by a contract. You have a Separation from Service in any
event when the approved leave ends unless you immediately return to active
employee work.

 

Your employer determines, in its sole discretion, which leaves count for this
purpose, and when you have a Separation from Service for all purposes under the
Plan. Notwithstanding the foregoing, the Company may determine, in its
discretion, that a leave counts for this purpose even if your employer does not
agree.

 

Notice of Exercise

  

 

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than 100 shares, unless the number of vested
shares of Stock purchased is the total number available for purchase under the
Option, by following the procedures set forth in the Plan and in this Agreement.

 

5



--------------------------------------------------------------------------------

  

 

When you wish to exercise this Option, you must exercise in a manner required or
permitted by the Company. Fractional share interests shall be disregarded except
that they may be accumulated.

 

If your estate or heirs wishes to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.

 

Form of Payment

  

 

When you exercise your Option, you must include payment of the option price
indicated on the cover sheet for the shares of Stock you are purchasing. Payment
may be made in one (or a combination) of the following forms:

 

•  Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

•  Shares of Stock which are owned by you and which are surrendered to the
Company. The Fair Market Value of the shares of Stock as of the effective date
of the option exercise will be applied to the option price.

 

•  By delivery (on a form prescribed by the Company) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell shares of
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price.

 

•  By directing the Company to withhold shares of Stock issuable on exercise of
this Option in payment of the aggregate option price.

 

Issuance

  

 

The issuance of the shares of Stock upon exercise of this Option shall be
evidenced in such a manner as the Company, in its discretion, will deem
appropriate, including, without limitation, book-entry, direct registration or
issuance of one or more Stock certificates.

 

Withholding Taxes

  

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise, issuance or sale of shares of Stock acquired under this
Option. In the event that the Company or any Affiliate determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the

 

6



--------------------------------------------------------------------------------

  

exercise of this Option, issuance or sale of Stock acquired from this Option,
the Company or any Affiliate shall have the right to require such payments from
you, or withhold such amounts from other payments due to you from the Company or
any Affiliate.

 

To satisfy this withholding obligation, the Company may provide you with the
opportunity to (i) have the Company withhold shares of Stock otherwise issuable
to you, (ii) deliver (on a form prescribed by the Company) an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
shares of Stock and to deliver all or part of the sale proceeds to the Company
in payment of the withholding taxes, or (iii) deliver to the Company shares of
Stock already owned by you. If the Company provides you with the foregoing
opportunity and you fail to make an election to use any of the preceding
methods, the Company may determine what method to use, including by withholding
shares of Stock otherwise issuable to you. The shares of Stock so delivered or
withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

Retention Rights

  

 

This Agreement and this Option do not give you the right to be retained by the
Company or any Affiliate in any capacity. The Company or any Affiliate reserves
the right to terminate your Service at any time and for any reason.

 

Stockholder Rights

  

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until the shares of Stock have been issued upon exercise of your Option and
either a certificate evidencing your shares of Stock have been issued or an
appropriate entry has been made on the Company’s books. No adjustments are made
for dividends, distributions or other rights if the applicable record date
occurs before your certificate is issued (or an appropriate book entry is made),
except as described in the Plan.

 

Insider Trading Policy

  

 

You acknowledge receipt of the Company’s Insider Trading Policy (the “Policy”),
attached hereto as Exhibit B. You agree to comply fully with the standards
contained in the Policy (and related policies and procedures adopted by the
company). You further understand that compliance with these standards, policies,
and procedures is a condition of continued employment or association with the
Company or any of its subsidiaries and that the Policy is only a statement of
principles for individual and business conduct and does not, in any way,
constitute an employment contract, an assurance of continued employment, or
employment other than at-will. By acceptance of the Option granted hereunder,
you certify to your understanding of and intent to comply with the Policy.

 

7



--------------------------------------------------------------------------------

Confidentiality Agreement/Non- Competition/Non-Solicitation Agreement    In
consideration of the award of the Option granted pursuant to this Agreement, you
agree to be bound by the obligations in, and covenant to comply with, the
Confidentiality Agreement/Non-Competition/ Non-Solicitation Agreement set forth
in Exhibit A, which is attached hereto and made a part hereof, and you further
understand that a failure to comply with the Confidentiality
Agreement/Non-Competition/ Non-Solicitation Agreement’s terms and conditions set
forth in Exhibit A may result in consequences as described in Exhibit A.

 

Clawback

  

 

You acknowledge receipt of the Company’s Incentive Compensation Recoupment
Policy (the “Recoupment Policy”), attached hereto as Exhibit C. You agree that
your Incentive Compensation (as defined in the Recoupment Policy), including
this Option, is subject to the terms of the Recoupment Policy.

 

Applicable Law

  

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

The Plan

  

 

The text of the Plan is incorporated in this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and the Company or any Affiliate shall
supersede this Agreement with respect to its subject matter.

 

If there is any conflict between this Agreement and the Plan, or if there is any
ambiguity in this Agreement, any term which is not defined in this Agreement or
any matter as to which this Agreement is silent, in any such case, the Plan
shall govern, including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

 

8



--------------------------------------------------------------------------------

   Notwithstanding anything in this Agreement to the contrary, in the event any
provision of this Agreement would cause the Company to violate Section 8.2(b) or
(c) of the Plan, such provision shall not be given effect.

 

Data Privacy

  

 

In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes, but is not limited to, information
provided in this Agreement and any changes thereto, other appropriate personal
and financial data about you such as your home and business addresses and other
contact information, payroll information and any other information that might be
deemed appropriate by the Company and any Affiliate to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company and any
Affiliate to process any such personal data. You also give explicit consent to
the Company and any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident participants, to the United States, to transferees who shall include
the Company, any Affiliate and other persons who are designated by the Company
to administer the Plan.

 

Notices

  

 

Any notices to be given under the terms of this Agreement shall be in writing
and addressed to the Company at 531 South Spring Street, Burlington, North
Carolina 27215, Attention: Corporate Secretary and Securities Compliance
Officer, and to you at the address in the Company’s books and records, or at
such address as either party may hereafter designate in writing to the other.

 

Consent to Electronic Delivery

  

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Securities Compliance Officer at
336-436-5066 to request paper copies of these documents.

 

Electronic Signature

  

 

All references to signatures and delivery of documents in this Agreement can be
satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

9



--------------------------------------------------------------------------------

Code Section 409A

   It is intended that this Option comply with Section 409A of the Code
(“Section 409”) or an exemption to Section 409A. To the extent that the Company
determines that you would be subject to the additional taxes or penalties
imposed on certain non-qualified deferred compensation plans pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company.

By electronically acknowledging this Agreement, you agree to all of the terms
and conditions described above, in the Plan, in the Confidentiality
Agreement/Non-Competition/Non-Solicitation Agreement attached hereto as Exhibit
A and the Company’s Insider Trading Policy attached as Exhibit B.

 

10



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A-2

RSU Agreement

 

A-2



--------------------------------------------------------------------------------

Form of AS Sign-On RSU Grants Only

LABORATORY CORPORATION OF AMERICA HOLDINGS

2016 OMNIBUS INCENTIVE PLAN RESTRICTED STOCK UNIT AGREEMENT

Laboratory Corporation of America Holdings, a Delaware corporation (the
“Company”), hereby grants restricted stock units relating to its shares of
common stock, par value $0.10 (the “Restricted Stock Units”) to the Grantee
named below, subject to the vesting and other conditions set forth below.
Additional terms and conditions of the grant are set forth in this cover sheet
and in the attachment (collectively, the “Agreement”) and in the Company’s 2016
Omnibus Incentive Plan (the “Plan”). Certain capitalized terms used but not
defined in this Agreement have the meanings given such terms in the Plan.

Grant Date:                 , 2019

Name of Grantee: Adam Schechter

Grantee’s Social Security Number:                 -                -      
          

Number of Shares of Stock underlying Restricted Stock Units:
                                

Purchase Price Per Share of Stock:                         

Vesting Schedule:

 

  •  

The Restricted Stock Units will be subject to three twelve-month vesting periods
and will be eligible to vest as follows: one-third of the Restricted Stock Units
vest on                 , 2020, an additional one-third of the Restricted Stock
Units will vest on                 , 2021 and the remaining one-third of the
Restricted Stock Units will vest on                 , 2022 (each, a “Vesting
Date”), provided Grantee has not had a Separation from Service (as defined
below) prior to each such Vesting Date, except as provided in this Agreement
below. The number of vested Restricted Stock Units on each Vesting Date will be
rounded to the nearest whole number, and Grantee cannot vest in more than the
number of Restricted Stock Units set forth above.

This grant of Restricted Stock Units is subject to all of the terms and
conditions described in this Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear inconsistent.

Grantee:                                                               
                                         
                              Date:                     

        (Signature)

Company:                                                                
                                                                     Date:
                , 2019    

Title:                                                     

Attachment



--------------------------------------------------------------------------------

This is not a stock certificate or a negotiable instrument.

LABORATORY CORPORATION OF AMERICA HOLDINGS

2016 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Units   

This Agreement evidences an award of Restricted Stock Units in the number of
shares set forth on the cover sheet, and subject to the vesting and other
conditions described below, in the Plan and on the cover sheet (the “Restricted
Stock Units”).

 

The Purchase Price for the shares of Stock underlying the Restricted Stock Units
is deemed paid by your prior services to the Company.

Transfer of Restricted Stock Units    To the extent not yet vested, your
Restricted Stock Units may not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of, whether by operation of law or otherwise,
nor may your Restricted Stock Units be made subject to execution, attachment or
similar process.

Vesting Schedule

  

Your Restricted Stock Units shall vest in accordance with the vesting schedule
shown on the cover sheet so long as you have not had a Separation from Service
prior to the Vesting Dates set forth on the cover sheet except as provided
below.

 

No additional Restricted Stock Units will vest after you have had a Separation
from Service for any reason except as set forth in this Agreement.

Death, Disability, Separation from Service for Good Reason, or Separation from
Service without Cause    Notwithstanding the vesting schedule set forth above,
if you have a Separation from Service as a result of your (1) death,
(2) Disability, (3) a Separation from Service for Good Reason, or (4) a
Separation from Service without Cause, 100% of the Restricted Stock Units will
vest on the date of your Separation from Service. For purposes of your
Restricted Stock Units, “Disability,” “Good Reason” and “Cause” shall have the
meaning given such terms in the Executive Employment Agreement entered into as
of                 , 2019 by and among you and the Company. Forfeiture of
Unvested Restricted Stock Units    Unless your Separation from Service triggers
accelerated vesting or other treatment of your Restricted Stock Units pursuant
to the terms of this Agreement, the Plan, or any other written agreement between
the Company or an Affiliate and you, you will automatically forfeit to the
Company all of the Restricted Stock Units that have not yet vested as of your
Separation from Service. Forfeiture of Rights    If you should take actions in
violation or breach of or in conflict with any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate, (d) confidentiality
obligation with respect to the Company or any Affiliate, (e) Company policy or
procedure, (f) other agreement, or (g) if you incur a Separation from Service
for Cause, the Company has the right to cause an immediate forfeiture of
(i) your rights to any outstanding Restricted Stock Units, and (ii) with respect
to the period commencing thirty-six (36) months prior to your Separation from
Service with the Company or any Affiliate and ending thirty-six (36) months
following such Separation from Service (A) a forfeiture of any gain recognized
by you upon the sale of any shares of Stock received as a result of the vesting
of any Restricted Stock Units, and (B) a forfeiture of any vested shares of

 

- 2 -



--------------------------------------------------------------------------------

   Stock held by you as a result of the vesting of any Restricted Stock Units.
For the avoidance of doubt, the Confidentiality
Agreement/Non-Competition/Non-Solicitation Agreement set forth in Exhibit B is
covered by this provision.

Leaves of Absence

  

For purposes of this Agreement, you do not have a Separation from Service when
you go on a bona fide employee leave of absence that was approved by your
employer in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating 90 days after you went on
employee leave, unless your right to return to active work is guaranteed by law
or by a contract. You will incur a Separation from Service in any event when the
approved leave ends unless you immediately return to active employee work.

 

Your employer determines, in its sole discretion, which leaves count for this
purpose, and when you have a Separation from Service for all purposes under the
Plan. Notwithstanding the foregoing, the Company may determine, in its
discretion, that a leave counts for this purpose even if your employer does not
agree.

Issuance

   The shares of Stock underlying your vested Restricted Stock Units will be
issued as soon as practicable (and not more than thirty (30) days) following the
earlier of (i) the date that your Restricted Stock Units vest pursuant to the
vesting schedule, or (ii) the date of your Separation from Service, but in no
event later than March 15 of the calendar year that immediately follows the
first of such events.

Withholding Taxes

  

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of grant or vesting of Restricted Stock Units, the payment of dividends or the
issuance of Stock acquired under this grant. In the event that the Company or
any Affiliate determines that any federal, state, local or foreign tax or
withholding payment is required relating to the grant or vesting of Restricted
Stock Units, the payment of dividends or the issuance of Stock acquired from
this grant, the Company or any Affiliate shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.

 

To satisfy this withholding obligation, the Company may provide you with the
opportunity to have the Company withhold shares of Stock otherwise issuable to
you or by delivering to the Company shares of Stock already owned by you. If the
Company provides you with the foregoing opportunity and you fail to make an
election to use either of the preceding methods, the Company may determine what
method to use, including by withholding shares of Stock otherwise issuable to
you. The shares of Stock so delivered or withheld must have an aggregate Fair
Market Value equal to the withholding obligation and may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

Retention Rights

   This Agreement and the Restricted Stock Units do not give you the right to be
retained by the Company or any Affiliate in any capacity. The Company or any
Affiliate reserves the right to terminate your Service at any time and for any
reason.

Stockholder Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until the Stock has been issued upon vesting of your Restricted Stock Units and
either a certificate evidencing your Stock has been issued or an appropriate
entry has been made on the Company’s books.

 

- 3 -



--------------------------------------------------------------------------------

   You will, however, be entitled to receive an amount of cash or shares of
Stock (as determined by the Company from time to time) payable at the time the
shares underlying your vested Restricted Stock Units are delivered, equal to the
amount or value of the cumulative per-share dividends, if any, paid on shares of
Stock equal to the number of Restricted Stock Units in which you vest that were
outstanding as of the record date for such dividend. Insider Trading Policy   
You acknowledge receipt of the Company’s Insider Trading Policy (the “Policy”),
attached hereto as Exhibit A. You agree to comply fully with the standards
contained in the Policy (and related policies and procedures adopted by the
company). You further understand that compliance with these standards, policies,
and procedures is a condition of continued employment or association with the
Company or any of its subsidiaries and that the Policy is only a statement of
principles for individual and business conduct and does not, in any way,
constitute an employment contract, an assurance of continued employment, or
employment other than at-will. By acceptance of the Restricted Stock Units
granted hereunder, you certify to your understanding of and intent to comply
with the Policy. Confidentiality Agreement/Non- Competition/Non- Solicitation
Agreement    In consideration of the award of Restricted Stock Units granted
pursuant to this Agreement, you agree to be bound by the obligations in, and
covenant to comply with, the Confidentiality
Agreement/Non-Competition/Non-Solicitation Agreement set forth in Exhibit B,
which is attached hereto and made a part hereof, and you further understand that
a failure to comply with the Confidentiality
Agreement/Non-Competition/Non-Solicitation Agreement’s terms and conditions set
forth in Exhibit B may result in consequences as described in Exhibit B.

Clawback

   The Restricted Stock Units are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to any Company
“clawback” or recoupment policy that requires the repayment by you to the
Company of compensation paid by the Company to you in the event that you fail to
comply with, or violate, the terms or requirements of such policy.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

  

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded;
except that any written employment, and/or severance agreement between you and
the Company or any Affiliate shall supersede this Agreement with respect to its
subject matter.

 

If there is any conflict between this Agreement and the Plan, or if there is any
ambiguity in this Agreement, any term which is not defined in this Agreement or
any matter as to which this Agreement is silent, in any such case, the Plan
shall govern, including, without limitation, the provisions thereof pursuant to
which the

 

- 4 -



--------------------------------------------------------------------------------

   Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

Data Privacy

  

In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes, but is not limited to, information
provided in this Agreement and any changes thereto, other appropriate personal
and financial data about you such as your home and business addresses and other
contact information, payroll information and any other information that might be
deemed appropriate by the Company and any Affiliate to facilitate the
administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company and any
Affiliate to process any such personal data. You also give explicit consent to
the Company and any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident participants, to the United States, to transferees who shall include
the Company, any Affiliate and other persons who are designated by the Company
to administer the Plan.

Notices

   Any notices to be given under the terms of this Agreement shall be in writing
and addressed to the Company at 531 South Spring Street, Burlington, North
Carolina 27215, Attention: Corporate Secretary and Securities Compliance
Officer, and to you at the address in the Company’s books and records, or at
such address as either party may hereafter designate in writing to the other.
Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Please contact the Company’s
Securities Compliance Officer at 336-436-5066 to request paper copies of these
documents.

Electronic Signature

   All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan. Code Section 409A    For purposes
of this Agreement, you shall have a “Separation from Service” when the Company
reasonably anticipates that your level of Services will permanently decrease to
no more than 20 percent of the average level of Services you have performed over
the immediately preceding 36-month period (or such lesser period of your Service
with the Company and its Affiliates), which shall be interpreted consistently
with the provisions of Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”). It is intended that the Agreement comply with
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, the Agreement will be interpreted and administered to be in
compliance with Section 409A. To the extent that the Company determines that you
would be subject to the additional taxes or penalties imposed on certain

 

- 5 -



--------------------------------------------------------------------------------

                         

   nonqualified deferred compensation plans pursuant to Section 409A as a result
of any provision of this Agreement, such provision shall be deemed amended to
the minimum extent necessary to avoid application of such additional taxes or
penalties. The nature of any such amendment shall be determined by the Company.
Notwithstanding anything to the contrary in this Agreement or the Plan, to the
extent required to avoid accelerated taxation and penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Agreement during the six-month period immediately
following your Separation from Service will instead be paid on the first payroll
date after the six-month anniversary of your Separation from Service (or your
death, if earlier). Each installment of Restricted Stock Units that vests under
this Agreement (if there is more than one installment) will be considered one of
a series of separate payments for purposes of Section 409A.

By electronically acknowledging this Agreement, you agree to all of the terms
and conditions described above, in the Plan, in the Company’s Insider Trading
Policy attached as Exhibit A and in the Confidentiality
Agreement/Non-Competition/Non-Solicitation Agreement attached hereto as
Exhibit B.

 

- 6 -



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A-3

Premium Priced Option Agreement will be the same as Exhibit A-1 but with an
exercise price that will be 115% of Fair Market Value.



--------------------------------------------------------------------------------

Execution Version

EXHIBIT B

Special Severance Agreement

 

 

 

B-1



--------------------------------------------------------------------------------

Exhibit B

 

LOGO [g758193g0604235316861.jpg]

[Date], 20[    ]

Adam H. Schechter

Address

Address

Re: Employment Separation Agreement and General Release

Dear Adam,

On behalf of Laboratory Corporation of America Holdings (the “Company”), I write
to offer you (the “Employee”) the following Employment Separation Agreement and
General Release (the “Agreement”).

1.0 Separation of Employment

1.1 Effective                     , 20     (the “Separation Date”), Employee’s
employment with the Company will terminate; he shall perform no further services
for the Company and his status as an employee and Officer of the Company shall
cease on that date. Employee also hereby resigns from all positions that
Employee holds as an officer or member of the Board of Directors of the Company
(or a committee thereof) and as an officer or member of the board of directors
(or a committee thereof) of any Company subsidiaries or affiliates. Employee and
the Company further agree that the relationship created by this Agreement is
purely contractual and that no employer-employee relationship is intended, nor
shall such be inferred from the performance of obligations under this Agreement.
Employee further agrees that any payments and/or benefits payable pursuant to
this Agreement are contingent upon Employee’s execution and fulfillment of his
obligations under this Agreement.

2.0 Separation Pay

2.1 In consideration for the covenants, promises and agreements herein and in
particular Employee’s release of claims as well as covenants not to solicit, not
to compete and not to disclose confidential information, the Company will pay
Employee a severance in the total amount of $         less applicable taxes and
withholdings, which represents [two][three] times the sum of Employee’s Base
Salary of $         plus $        , representing the Employee’s Average
Incentive Bonus as defined under the terms of the Executive Employment Agreement
entered into as of                 , 2019 between Employee and the Company (the
“Employment Agreement”). The severance shall be paid in two installments, with
the first installment of $        , less taxes and withholding, made payable
within 30 days following the date of this Agreement and the second installment
of $        , less taxes and withholding, made payable 30 days following the
one-year anniversary of date of this Agreement.

 

1



--------------------------------------------------------------------------------

2.2 In addition to the compensation payable under Section 2.1 of the Agreement,
Employee shall be eligible to receive a prorated amount equal to the earned
portion of the Management Incentive Bonus (“MIB”) that he would have received
under the LabCorp Management Incentive Bonus Plan had he remained eligible for
said bonus. The additional payment shall be made at the time that bonuses are
normally paid under the MIB Plan but no later than March 15, 2019.

3.0 Benefits

3.1 Employee, his spouse, and his other dependent(s) may be eligible to elect
continued health care coverage under the welfare plans sponsored by the Company,
as provided in the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), which provides generally that
certain employees and their dependents may elect to continue coverage under
employer-sponsored group health plans for a period of at least eighteen
(18) months under certain conditions, including payment by Employee of the
“Applicable Premium” as defined in Section 604 of the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq. (“ERISA”). In the
event Employee elects continuation of coverage under COBRA for himself and his
spouse and dependents, the Company will reimburse Employee for the Applicable
Premium for such coverage (medical, dental, optical and prescription coverage
for Employee, his spouse and dependents) for 18 months, thereof, to the extent
actually paid by the Employee.

3.2 Employee shall be eligible for such benefits under the Company’s existing
qualified plans as are provided under the circumstances (taking into account
separation of employment as of the Separation Date) pursuant to the terms of the
plan documents governing each of these plans. Except as otherwise provided
herein or in the terms of any documents governing any employee benefit plan
maintained by the Company, Employee will cease to be a participant in and will
no longer have any coverage or entitlement to benefits, accruals, or
contributions under any of the Company’s employee benefit plans effective upon
the separation of his employment. Employee agrees that the payments made to him
by the Company pursuant to this Agreement do not constitute compensation for
purposes of calculating the amount of benefits Employee may be entitled to under
the terms of any pension plan or for the purposes of accruing any benefit,
receiving any allocation of any contribution, or having the right to defer any
income in any profit-sharing or other employee pension benefit plan, including
any cash or deferred arrangement.

3.3 Employee also understands that his grants of performance shares, restricted
stock units and stock options are governed by the terms and conditions of the
Company’s 2016 Omnibus Incentive Plan and applicable grant agreements and that
this Agreement does not in any modify, change, alter or amend the terms and
conditions of those grants.

3.4 Employee shall submit for reimbursement any and all unpaid business expenses
to the Company within 30 days of the Separation Date. The Company will reimburse
said expenses provided that they are consistent with, and reimbursable under,
the Company’s travel and entertainment expense policy. The Company will not be
responsible for reimbursing the Employee for any business expenses incurred
during employment but submitted after said 30-day period.

 

- 2 -



--------------------------------------------------------------------------------

3.5 This Agreement shall never be construed as an admission by the Company of
any liability, wrongdoing or responsibility on its part or on the part of any
other person or entity described in Section 4.1 of this Agreement. The Company
expressly denies any such liability, wrongdoing or responsibility.

4.0 Release

4.1 Employee, on behalf of himself and his heirs, assigns, transferees and
representatives, hereby releases and forever discharges the Company, and its
predecessors, successors, parents, subsidiaries, affiliates, assigns,
representatives and agents, as well as all of their present and former
directors, officers, employees, agents, shareholders, representatives, attorneys
and insurers (collectively, the “Releasees”), from any and all claims, causes of
actions, demands, damages or liability of any nature whatsoever, known or
unknown, which Employee has or may have which arise out of his employment or
cessation of employment with the Company, or which concern or relate in any way
to any acts or omissions done or occurring prior to and including the date of
this Agreement, including, but not limited to, claims arising under the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; the Equal Pay Act , 29 U.S.C.
§ 206(a) and interpretive regulations; Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981 et seq.; the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101 et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; any and
all claims for wrongful termination and/or retaliation; claims for breach of
contract, express or implied; claims for breach of the covenant of good faith
and fair dealing; claims for compensation, including but not limited to wages,
bonuses, or commissions except as otherwise contained herein; claims for
benefits or fringe benefits, including, but not limited to, claims for severance
pay and/or termination pay, except as otherwise contained herein; claims for, or
relating to stock or stock options (except that nothing in this Agreement shall
prohibit Employee from exercising any vested stock options or affect Employee’s
claims to vested benefits in the Company’s Employees’ Retirement Savings Plan,
Deferred Compensation Plan, Employee Stock Purchase Plan, or Cash Balance
Retirement Plan, in accordance with the terms of the applicable stock option
agreement(s) and applicable plan documents); claims for unaccrued vacation pay;
claims arising in tort, including, but not limited to, claims for invasion of
privacy, intentional infliction of emotional distress and defamation; claims for
quantum meruit and/or unjust enrichment; and any and all other claims arising
under any other federal, state, local or foreign laws, as well as any and all
other common law legal or equitable claims.

4.2 Employee represents that he has not initiated any action or charge against
any of the Releasees with any Federal, State or local court or administrative
agency. If such an action or charge has been filed by Employee, or on Employee’s
behalf, he will use his best efforts to cause it immediately to be withdrawn and
dismissed with prejudice. Failure to cause the withdrawal and dismissal with
prejudice of any action or charge shall render this Agreement null and void, and
any consideration paid hereunder shall be repaid immediately by the Employee
upon receipt of such notice.

 

- 3 -



--------------------------------------------------------------------------------

4.3 Employee further agrees that he will not institute any lawsuits, either
individually or as a class representative or member, against any of the
Releasees as to any matter based upon, arising from or relating to his
employment relationship with the Company, from the beginning of time to the date
of execution of this Agreement. Employee knowingly and intentionally waives any
rights to any additional recovery that might be sought on his behalf by any
other person, entity, local, state or federal government or agency thereof,
including specifically and without limitation, the North Carolina Department of
Labor, the United States Department of Labor, or the Equal Employment
Opportunity Commission.

4.4 Employee is hereby advised that: (i) he should consult with an attorney (at
his own expense) prior to executing this Agreement; (ii) he is waiving, among
other things, any age discrimination claims under the Age Discrimination in
Employment Act, provided, however, he is not waiving any claims that may arise
after the date this Agreement is executed; (iii) he has twenty-one (21) days
within which to consider the execution of this Agreement, before signing it; and
(iv) for a period of seven (7) days following the execution of this Agreement,
he may revoke this Agreement by delivering written notice (by the close of
business on the seventh day) to the Company in accordance with Section 10.7
herein.

4.5 Notwithstanding the provisions of Section 4.1, said release does not apply
to any and all statutory or other claims (a) that are prohibited from waiver by
Federal, State or local law, (b) for enforcement of any covenant under this
Agreement, (c) for any claim for any vested, accrued benefits to which Employee
is (or becomes) otherwise entitled pursuant to the terms and conditions of any
of the benefit plans in which Employee participated prior to the Separation Date
(but not any incentive or severance plans excepted as provided in Section 2 or
3, above): (d) for unemployment insurance benefits; or (e) for indemnification
under applicable statutory, or common law or any insurance, charter, or bylaws
of the Company or any of its affiliates, including under the Employment
Agreement, it being understood and agreed that this Agreement does not create or
expand upon any such rights, (if any) to indemnification.

4.6 It is specifically understood and agreed that the payments set forth above
in Sections 2.0 and 3.0 (including the sub-parts thereto), and each of them, are
good and adequate consideration to support the waivers, releases and obligations
contained herein, including, without limitation, Sections 5.0, 6.0, 7.0, and
8.0, and their respective sub-parts, and that all of the payments set forth
Sections 2.0 and 3.0 (including the sub-parts thereto) are of value in addition
to anything to which Employee already was entitled prior to the execution of
this Agreement.

5.0 Confidentiality

5.1 The parties acknowledge that during the course of Employee’s employment with
the Company, he was given access, on a confidential basis, to Confidential
Information which the Company has for years collected, developed, and/or
discovered through a significant amount of effort and at great expense. The
parties acknowledge that the Confidential Information of the Company is not
generally known or easily obtained in the Company’s trade, industry, business,
or otherwise and that maintaining the secrecy of the Confidential Information is
extremely important to the Company’s ability to compete with its competitors.

5.2 Employee agrees that for a period of seven (7) years from the date of this
Agreement, Employee shall not, without the prior written consent of the Company,
divulge to any third party

 

- 4 -



--------------------------------------------------------------------------------

or use for his own benefit, or for any purpose other than the exclusive benefit
of the Company, any Confidential Information of the Company; provided however,
that nothing herein contained shall restrict Employee’s ability to make such
disclosures as such disclosures may be required by law; and further providing
that nothing herein contained shall restrict Employee from divulging information
that is readily available to the general public as long as such information did
not become available to the general public as a direct or indirect result of
Employee’s breach of this section of this Agreement.

5.3 The term “Confidential Information” in this Agreement shall mean information
that is not readily and easily available to the public or to persons in the same
business, trade, or industry of the Company, and that concerns the Company’s
prices, pricing methods, costs, profits, profit margins, suppliers, methods,
procedures, processes or combinations or applications thereof developed in, by,
or for the Company’s business, research and development projects, data, business
strategies, marketing strategies, sales techniques, customer lists, customer
information, or any other information concerning the Company or its business
that is not readily and easily available to the public or to those persons in
the same business, trade, or industry of the Company. The term “customer
information” as used in this Agreement shall mean information that is not
readily and easily available to the public or to those persons in the same
business, trade, or industry and that concerns the course of dealing between the
Company and its customers or potential customers solicited by the Company,
customer preferences, particular contracts or locations of customers,
negotiations with customers, and any other information concerning customers
obtained by the Company that is not readily and easily available to the public
or to those in the business, trade, or industry of the Company.

5.4 Employee acknowledges that all information, the disclosure of which is
prohibited hereby, is of a confidential and proprietary character and of great
value to the Company, and upon the execution of this Agreement (or as soon
thereafter as is reasonably practicable), Employee shall forthwith deliver up to
the Company all records, memoranda, data, and documents of any description that
refer to or relate in any way to such information and shall return to the
Company any of its equipment and property which may then be in Employee’s
possession or under Employee’s personal control.

5.5 Employee hereby agrees that any failure to fully and completely comply with
this provision shall entitle the Company to seek damages for a demonstrated
breach of the confidentiality provision, to include recoupment of monies paid
hereunder.

5.6 Notwithstanding the restrictions set forth in Section 5.0 and its subparts,
Employee may disclose information protected under Section 5.0 and its subparts
if and only if such is (i) lawfully required by any government agency;
(ii) otherwise required to be disclosed by law (including legally required
financial reporting) and/or by court order; (iii) necessary in any legal
proceeding in order to enforce any provision of this Agreement or (iv) made to
the Securities Exchange Commission regarding security law issues. Employee
further agrees that he will notify the Company in writing within five
(5) calendar days of the receipt of any subpoena, court order, administrative
order or other legal process requiring disclosure of information subject to
Section 5.0 and sub-parts thereto. Employee may also disclose the contents of
Section 6.0 and its sub-parts and only those contents to any subsequent and/or
prospective employer.

 

- 5 -



--------------------------------------------------------------------------------

6.0 Non-Solicitation/Non-Compete

6.1 For a period of twenty-four (24) months following the separation of
Employee’s employment for any reason (the “Restriction Period”), Employee shall
not become an owner in, shareholder with more than a 2% equity interest in,
investor in, or an employee, contractor, consultant, advisor, representative,
officer, director, or agent of, a trade or business that offers products and
services that are the same or substantially similar to the products and services
provided by the Company in any geographic market in which the Company conducts
business (“Competitor”); provided, however, that the duties and responsibilities
of said employment or engagement as an owner in, shareholder with more than 2%
equity interest in, investor in, contractor, consultant, advisor,
representative, officer, director or agent are (i) the same, similar, or
substantially related to your current duties and responsibilities or duties or
responsibilities performed by Employee while employed by the Company at any time
during a six (6) month period prior to Employee’s separation of employment and
(ii) related to or concerning the Competitor’s business activities in the
Restricted Territory. The parties agree and affirm that their intention with
respect to Paragraph 6.1 is that Employee’s activities shall be limited only for
the twenty-four (24) month period after the separation of employment for any
reason. The provisions calling for a “look back” of six (6) calendar months
prior to the separation of employment are intended solely as a means of
identifying the duties and responsibilities that will define the restricted
activities covered by Paragraph 6.1 and are not intended to nor shall they,
under any circumstances, be construed to define the length or term of any such
restriction. For purposes of Paragraph 6.1, the term “Restricted Territory”
means the geographic area that is part of your current duties and
responsibilities or the geographic area that was part of your duties and
responsibilities within a period of six (6) month period prior to the date of
your termination of employment. If a court of competent jurisdiction determines
that the Restricted Territory as defined herein is too restrictive, then the
parties agree that said court may reduce or limit the Restricted Territory to
the largest acceptable area so as to enable the enforcement of Paragraph 6.1.

6.2 For a period of twenty-four (24) months following the Separation Date,
Employee will not, either directly or indirectly, or on behalf of any person,
business, partnership, or other entity, call upon, contact, or solicit any
customer or customer prospect of the Company, or any representative of the same,
with a view toward the sale or providing of any service or product competitive
with the Company’s Business; provided, however, the restrictions set forth in
this Section shall apply only to customers or prospects of the Company, or
representatives of the same, with which during the past 12 month period the
Employee had contact or about whom Employee received Confidential Information as
part of his duties and responsibilities while employed with the Company within
the 12 month period prior to his separation of employment. The parties agree and
affirm that their intention with respect to Section 6.2 of this Agreement is
that Employee’s activities be limited only for a twenty-four (24) month period
after the Separation Date for any reason. The provisions calling for a “look
back” of 12 calendar months prior to the Separation Date are intended solely as
a means of identifying the clients to which such restrictions apply and are not
intended to nor shall they, under any circumstances, be construed to define the
length or term of any such restriction.

6.3 For a period of twenty-four (24) months following the Separation Date,
Employee shall not directly or indirectly through a subordinate, co-worker,
peer, or any other person or entity contact, solicit, encourage or induce any
officer, director or employee of the Company to work for or provide services to
Employee and/or any other person or entity.

 

- 6 -



--------------------------------------------------------------------------------

6.4 Employee acknowledges and agrees that the foregoing restrictions are
necessary for the reasonable and proper protection of the Company; are
reasonable in respect to subject matter, length of time, geographic scope,
customer scope, and scope of activity to be restrained; and are not unduly harsh
and oppressive so as to deprive Employee of his livelihood or to unduly restrict
Employee’s opportunity to earn a living after separation of Employee’s
employment with the Company. Employee further acknowledges and agrees that if
any restrictions set forth in this Section are found by any court of competent
jurisdiction to be unenforceable or otherwise against public policy, the
restriction shall be interpreted to extend only over the maximum period of time
or other restriction as to which it would otherwise be enforceable.

6.5 Employee acknowledges and agrees that because the violation, breach, or
threatened breach of this Section and its sub-parts would result in immediate
and irreparable injury to the Company, the Company shall be entitled, without
limitation of remedy, to (a) temporary and permanent injunctive and other
equitable relief restraining Employee from activities constituting a violation,
breach or threatened breach of this Section and its sub-parts to the fullest
extent allowed by law; (b) all such other remedies available at law or in
equity, including without limitation the recovery of damages, reasonable
attorneys’ fees and costs; and (c) withhold any further rights, payments or
benefits under this Agreement which become due and owing after the occurrence of
said violation, breach, or threatened breach, including, without limitation, any
rights or claims under Sections 2.0 and 3.0 and the sub-parts thereto.

7.0 Return of Company Property

7.1 Employee agrees that within 10 days after execution of this Agreement, he
will return any and all Company documents and any copies thereof, in any form
whatsoever, including computer records or files, containing secret, confidential
and/or proprietary information or ideas, and any other Company property
(including, but not limited to, any cell phones, pagers and/or computer
equipment) in Employee’s possession or control, except that Employee may keep
possession, custody and control of his currently issued Company laptop.

8.0 Duty to Cooperate and of Loyalty/Nondisparagement

8.1 Without limitation as to time, Employee agrees to cooperate and make all
reasonable and lawful efforts to assist the Company in addressing any issues
which may arise concerning any matter with which he was involved during his
employment with the Company, including, but not limited to cooperating in any
litigation arising therefrom. The Company shall reimburse Employee at a fair and
reasonable rate for services provided by the Employee to the Company in
connection with services provided under this provision.

8.2 Employee will not (except as required by law) communicate to anyone, whether
by word or deed, whether directly or indirectly through an intermediary, and
whether expressly or by suggestion or innuendo, any statement, whether
characterized as one of fact or opinion, that is intended to cause or that
reasonably would be expected to cause any person to whom it is communicated to
have (1) a lowered opinion of the Company or any affiliates, including a

 

- 7 -



--------------------------------------------------------------------------------

lowered opinion of any products manufactured, sold or used by, or services
offered or rendered by the Company or its affiliates; and (2) a lowered opinion
of the Company’s creditworthiness or business prospects. Employee’s obligations
in this regard extends to the reputation of the Company and any of its officers
and directors.

9.0 Section 409A of the Code

9.1 Notwithstanding any provisions of this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and determined pursuant
to procedures adopted by the Company) at the Separation Date and if any portion
of the payments or benefits to be received by the Employee would be considered
deferred compensation under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Employee’s Separation Date (the “Delayed Payments”)
and benefits that would otherwise be provided pursuant to this Agreement (the
“Delayed Benefits”) during the six-month period immediately following the
Employee’s Separation Date (such period, the “Delay Period”) shall instead be
paid or made available on the earlier of (i) the first business day of the
seventh (7th) month following the Separation Date or (ii) the Employee’s death
(the applicable date, the “Permissible Payment Date”). The Company shall also
reimburse the Employee for the after-tax cost incurred by the Employee in
independently obtaining any Delayed Benefits (the “Additional Delayed
Payments”).

9.2 With respect to any amount of expenses eligible for reimbursement under
Sections 3.1, 3.3 and 9.1, such expenses shall be reimbursed by the Company
within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Employee but in no event later than
December 31 of the year following the year in which the Employee incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Employee’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.

9.3 It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code. To the extent such potential payments or benefits
could become subject to such Section, the Company may amend this Agreement with
the goal of giving the Covered Employee the economic benefits described herein
in a manner that does not result in such tax being imposed.

9.4 For purposes of Section 409A of the Code, an Employee’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

10.0 Miscellaneous

10.1 This Agreement is binding on, and shall inure to the benefit of, the
Parties hereto and their heirs, representatives, transferees, principals,
executors, administrators, predecessors,

 

- 8 -



--------------------------------------------------------------------------------

successors, parents, subsidiaries, affiliates, assigns, agents, directors,
officers and employees. In the event that Employee dies before payment of all
amounts described in this Agreement is made, and the Agreement has been executed
and not revoked, the Company agrees to pay unpaid amounts to Employee’s estate.

10.2 This Agreement constitutes the complete agreement between, and contains all
of the promises and undertakings by the Parties. Employee agrees that the only
considerations for signing this Agreement are the terms stated herein above and
that no other representations, promises, or assurances of any kind have been
made to him by the Company, its attorneys, or any other person as an inducement
to sign this Agreement. Any and all prior agreements, representations,
negotiations and understandings among the Parties, oral or written, express or
implied, with respect to the subject matter hereof are hereby superseded and
merged herein, except to the extent provided in Section 10 of the Employment
Agreement, and provided that this Agreement supplements and does not amend,
alter, void, replace, or otherwise override any confidentiality,
non-solicitation, non-compete agreement executed by Employee that is part of any
equity award agreement executed by the Employee. To be clear and to avoid any
doubt, the parties expressly agree that any confidentiality, non-solicitation,
non-compete agreement executed by Employee that is part of any equity award
agreement executed by the Employee remains in full force and effect and is not
modified in any way by this Agreement.

10.3 This Agreement may not be revised or modified without the mutual written
consent of the Parties.

10.4 The Parties acknowledge and agree that they have each had sufficient time
to consider this Agreement and consult with legal counsel of their choosing
concerning its meaning prior to entering into this Agreement. In entering into
this Agreement, no Party has relied on any representations or warranties of any
other Party other than the representations or warranties expressly set forth in
this Agreement. Employee acknowledges that he has read this Agreement and that
he possesses sufficient education and experience to fully understand the terms
of this Agreement as it has been written, the legal and binding effect of this
Agreement, and the exchange of benefits and payments for promises hereunder, and
that he has had a full opportunity to discuss or ask questions about all such
terms.

10.5 Except as otherwise provided in this Section, if any provision of this
Agreement shall be determined to be invalid or unenforceable by a court of
competent jurisdiction, that part shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement; provided
that, if any provision contained in this Agreement shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, such provision shall be
deemed amended by limiting and reducing it so as to be valid and enforceable to
the maximum extent compatible with the applicable laws of such jurisdiction, and
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made. If Section 6.0 or
any of its sub-parts of this Agreement is deemed invalid or unenforceable, in
whole or in part, by a court of competent jurisdiction, this entire Agreement
shall be null and void, and any consideration paid hereunder shall be repaid
immediately by Employee upon receipt of notice thereof.

 

- 9 -



--------------------------------------------------------------------------------

10.6 Employee agrees that because he has rendered services of a special, unique,
and extraordinary character, damages may not be an adequate or reasonable remedy
for breach of his obligations under this Agreement. Accordingly, in the event of
a breach or threatened breach by Employee of the provisions of this Agreement,
the Company shall be entitled to (a) an injunction restraining Employee from
violating the terms hereof, or from rendering services to any person, firm,
corporation, association, or other entity to which any confidential information,
trade secrets, or proprietary materials of the Company have been disclosed or
are threatened to be disclosed, or for which Employee is working or rendering
services, or threatens to work or render services (b) all such other remedies
available at law or in equity, including without limitation the recovery of
damages, reasonable attorneys’ fees and costs, and (c) withhold any further
payments under this Agreement which become due and owing after the occurrence of
said violation, breach or threatened breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach of this Agreement, including the right to
terminate any payments to Employee pursuant to this Agreement or the recovery of
damages from Employee.

10.7 Such notice and any other notices required under this Agreement shall be
served upon the Company by certified mail, return receipt requested, or by
expressed delivery by a nationally recognized delivery service company such as
Federal Express as follows:

If to the Company:

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, NC 27215

Telephone No.: (336) 436-5021

Telecopier No.: (336) 436-4177

Attention: Senior Vice President, General Counsel

With a copy to:

Laboratory Corporation of America Holdings

358 South Main Street

Burlington, NC 27215

Attention: Senior Vice President, Global General Counsel

If to the Employee:

Adam Schechter

At last address shown on payroll records of the Company

10.8 Consistent with the requirements of this Section, each party shall notify
the other party of any change of address for the receipt of a notice under this
Agreement.

10.9 This Agreement shall be construed in accordance with and governed by the
laws, except choice of law provisions, of the State of Delaware and shall govern
to the exclusion of the laws of any other forum. The parties further agree that
any action, special proceeding or other

 

- 10 -



--------------------------------------------------------------------------------

proceeding with respect to this Agreement shall be brought exclusively in the
federal or state courts of the State of Delaware. Employee and Company
irrevocably consent to the jurisdiction of the Federal and State courts of
Delaware and that Employee hereby consents and submits to personal jurisdiction
in the State of Delaware. Employee and Company irrevocably waive any objection,
including an objection or defense based on lack of personal jurisdiction,
improper venue or forum non-conveniens which either may now or hereafter have to
the bringing of any action or proceeding in connection with this Agreement.
Employee acknowledges and recognizes that in the event that he has breached this
Agreement, the Company may initiate a lawsuit against him in North Carolina,
that Employee waives his right to have that lawsuit be brought in a court
located closer to where he may reside, and that Employee will be required to
travel to and defend himself in Delaware.

10.10 The Effective Date of this Agreement shall be either (a) the Separation
Date or (b) the day after expiration of the seven (7) day revocation period set
forth in Section 4.4 of this Agreement, whichever date is later.

10.11 If you agree with the foregoing, please sign below and return two
(2) originals to me. You should retain one (1) original copy of this Agreement
for your records.

Sincerely,

[Name]

[Title]

 

Agreed to and accepted:  

 

Adam Schechter Date:    

 

- 11 -



--------------------------------------------------------------------------------

Execution Version

EXHIBIT C

Confidentiality, Non-Competition and Non-Solicitation Agreement

 

 

 

C-1



--------------------------------------------------------------------------------

Exhibit C

CONFIDENTIALITY/NON-COMPETITION/NON-SOLICITATION AGREEMENT

During the course of your employment with Laboratory Corporation of America
Holdings (“LabCorp”) or its subsidiaries, divisions, or affiliates, you will
have access to, or will acquire, highly confidential information and trade
secrets concerning LabCorp’s and the Employer Company’s business, including, but
not limited to, customer lists, pricing, methods of pricing, marketing
practices, advertising strategy, methods of operation and the needs and
requirements of Employer Company’s and/or LabCorp’s customers. In addition, you
will receive from LabCorp or Employer Company and/or be exposed to LabCorp’s or
the Employer Company’s valuable technical and marketing information that will
materially aid you in the performance of your duties on behalf of the Employer
Company, and assist you and/or the Employer Company in furthering the Employer
Company’s business interests, including establishing and retaining the Employer
Company’s customers. The support furnished to you by the Employer Company will
enable you to increase the value of the Employer Company’s goodwill with the
Employer Company’s customers, which is a valuable asset of the Employer Company.

As indicated by the foregoing, the services you will be performing for the
Employer Company will be of a special, unique and extraordinary nature.
Accordingly, in consideration of LabCorp extending to you, as applicable,
certain incentive compensation, as set forth in the Agreement(s) to which this
Exhibit is made a part thereof and which governs the grant of said benefits, any
and all of which benefits otherwise would not be provided to you absent your
agreement to be bound by the terms of this
Confidentiality/Non-Competition/Non-Solicitation Agreement (“Restrictive
Covenant Agreement”), you agree that:

 

  1.

Property Rights and Workproduct. All ideas, inventions, discoveries, computer
programs, developments, standard operating procedures, designs, improvements,
formulae, processes, techniques, programs, know-how, data, business plans,
reports, presentations, or any other work product of possible technical or
commercial importance relating to the Employer Company’s business or anticipated
business (hereafter collectively referred to as “Work Product”) created or
developed by you as part of your employment with the Employer Company shall be
deemed to be work made for hire and that the Employer Company shall be the sole
owner of all rights, including copyright, in and to the Work Product. If such
Work Product, or any part thereof, does not qualify as work made for hire, you
agree to assign, and hereby assign, to the Employer Company for the full term of
the copyright and all extensions thereof all of your right, title and interest
in and to the Work Product. The Employer Company may, at its own expense,
prepare and process applications for copyrights, trademarks, service marks, or
letter patents, or may take other actions that it deems necessary or appropriate
to protect itself with respect to the aforementioned items. You shall cooperate
with the Employer Company in enforcing and protecting its rights by executing
such applications or other documentation prepared for the protection

 

1



--------------------------------------------------------------------------------

  of such interests and assigning them to the Employer Company, as well as
executing all papers pertaining to said inventions, documents, marks,
improvements, discoveries, trade secrets, applications and protective actions.

 

  2.

Confidentiality. You agree that during the term of your employment and for any
time after your termination, you shall not, without the prior written consent of
the Employer Company, divulge to any third party or use for your own benefit, or
for any purpose other than the exclusive benefit of the Employer Company, any
Confidential Information of the Employer Company, LabCorp and its subsidiaries,
divisions, or affiliates. In this Restrictive Covenant Agreement, Confidential
Information shall mean information that concerns the Employer Company’s,
LabCorp’s and its subsidiaries’, divisions’, or affiliates’ prices, pricing
methods, costs, profits, profit margins, suppliers, methods, procedures,
processes or combinations or applications thereof developed in, by, or for the
Employer Company’s business, research and development projects, data, business
strategies, marketing strategies, sales techniques, customer lists, customer
information, financial information, or any other information concerning the
Employer Company or its business that is not readily and easily available to the
public or to those persons in the same business, trade, or industry of the
Employer Company. The term “customer information” as used in this Restrictive
Covenant Agreement shall mean information that concerns the course of dealing
between the Employer Company and its customers or potential customers solicited
by the Employer Company, customer preferences, particular contracts or locations
of customers or potential customers, negotiations with customers, and any other
information concerning customers or potential customers obtained by the Employer
Company that is not readily and easily available to the public or to those in
the business, trade, or industry of the Employer Company. Your obligation not to
disclose Confidential Information does not prohibit you from (a) disclosing the
information to a government agency if you are required to produce the
information pursuant to a subpoena, court order, administrative order or other
legal process, (b) discussing terms and conditions of employment or engaging in
other activities protected by the National Labor Relations Act,
(c) communicating with the Securities and Exchange Commission about securities
law violations, or (d) communicating with any other government entity or agency
if such communication is to report a violation of applicable law. However, you
shall notify the Employer Company in writing within three (3) calendar days of
the receipt of any subpoena, court order, administrative order or other legal
process requiring disclosure of Confidential Information and shall provide the
Employer Company with a copy of said subpoena, court order, administrative order
or other legal process.

 

2



--------------------------------------------------------------------------------

  3.

Non-Solicitation of LabCorp Employees. During the term of your employment and
for a period of twelve (12) months following the term of your employment, you
shall not, directly or indirectly through a subordinate, co-worker, peer, or any
other person or entity contact, solicit, encourage or induce any officer,
director or employee of LabCorp or its subsidiaries and affiliates to work for
or provide services to you and/or any other person or entity that either
(i) directly provides products or services that compete with the products or
services provided by the Employer Company in a geographic market serviced by the
Employer Company or (ii) supplies, services, advises or consults with a person,
trade or business that products or services that compete with the products or
services provided by the Employer Company in a geographic market serviced by the
Employer Company.

 

  4.

Non-Solicitation of Customers. During your employment and for a period of twelve
(12) months following the voluntary or involuntary termination of your
employment, you will not either directly or indirectly through a subordinate,
co-worker, peer or other person or entity, call upon, contact, or solicit or
attempt to call upon, contact or solicit any customer or customer prospect of
the Employer Company, with a view toward the sale or providing of any service or
product competitive with the products and services offered by the Employer
Company; provided, however, the restrictions set forth in Paragraph 4 shall
apply only to customers or prospects of the Employer Company, or representatives
of the same, with which you had contact during the last twenty-four (24) months
of your employment with the Employer Company. The parties agree and affirm that
their intention with respect to Paragraph 4 is that your activities be limited
only for a twelve (12) month period after termination of your employment with
the Employer Company for any reason. The provisions calling for a “look back” of
twenty-four (24) calendar months prior to the termination of employment are
intended solely as a means of identifying the customers and potential customers
to which such restrictions apply and are not intended to nor shall they, under
any circumstances, be construed to define the length or term of any such
restriction.

 

  5.

Noncompetition. During your employment and for a period of twelve (12) months
following your voluntary or involuntary termination of employment, you shall not
become an owner in, shareholder with more than a 2% equity interest in, investor
in, or an employee, contractor, consultant, advisor, representative, officer,
director, or agent of, a trade or business that offers products and services
that are the same or substantially similar to the products and services provided
by the Employer Company in any geographic market in which the Employer Company
conducts business (“Competitor”); provided, however, that the duties and
responsibilities of said employment or engagement as an owner in, shareholder
with more than 2% equity interest in, investor in, employee, contractor,
consultant, advisor, representative, officer, director or agent are

 

3



--------------------------------------------------------------------------------

  (i) the same, similar, or substantially related to your current duties and
responsibilities or duties or responsibilities performed by you while employed
by the Employer Company at any time during a six (6) month period prior to your
date of termination of employment and (ii) related to or concerning the
Competitor’s business activities in the Restricted Territory. The parties agree
and affirm that their intention with respect to Paragraph 5 is that your
activities shall be limited only for the twelve (12) month period after
termination of employment for any reason. The provisions calling for a “look
back” of six (6) calendar months prior to the date of termination of employment
are intended solely as a means of identifying the duties and responsibilities
that will define the restricted activities covered by Paragraph 5 and are not
intended to nor shall they, under any circumstances, be construed to define the
length or term of any such restriction. For purposes of Paragraph 5, the term
“Restricted Territory” means the geographic area that is part of your current
duties and responsibilities or the geographic area that was part of your duties
and responsibilities within a period of six (6) month period prior to the date
of your termination of employment. If a court of competent jurisdiction
determines that the Restricted Territory as defined herein is too restrictive,
then the parties agree that said court may reduce or limit the Restricted
Territory to the largest acceptable area so as to enable the enforcement of
Paragraph 5.

 

  6.

Return of Confidential Information. At any time upon the request of the Employer
Company or upon your termination of your employment, you shall return to the
Employer Company any and all Employer Company property including but not limited
to laptops, phones, smart phones and documents or materials in your possession,
custody and control that contain Confidential Information. You also agree that
upon termination of employment, you shall destroy any Confidential Information
stored on your personal computer or other data storage device. Along with the
return of said documents and materials, you shall provide the Employer Company
(upon the Employer Company’s request) with a sworn or written statement
indicating that you do not have possession, custody and control of any of the
Employer Company’s Confidential Information and have destroyed all of the
Employer Company’s data electronically stored on your personal computer or other
data storage device.

 

  7.

Notice. Notice shall be effective only if it is made in writing and actually or
constructively received by the individuals below. To be effective, any notice
required under this Restrictive Covenant Agreement must be sent by nationally
recognized express delivery courier or by certified mail, return receipt
requested, to the person(s) and address(es) listed below.

Senior Vice President, Global General Counsel

Laboratory Corporation of America Holdings

531 South Spring Street

Burlington, North Carolina 27215

 

4



--------------------------------------------------------------------------------

and, if to you, notice shall be sent to your last known mailing address on
record at the Employer Company. You have an obligation to ensure that the
Employer Company’s records contain your most recent address.

 

  8.

Breach/Available Remedies.

 

  a.

Except as otherwise provided in this subparagraph, if any provision of this
Restrictive Covenant Agreement shall be determined to be invalid or
unenforceable by a court of competent jurisdiction, that part shall be
ineffective to the extent of such invalidity or unenforceability only, without
in any way affecting the remaining parts of said provision or the remaining
provisions of this Restrictive Covenant Agreement; provided, that if any
provision contained in this Restrictive Covenant Agreement shall be adjudicated
to be invalid or unenforceable because such provision is held to be excessively
broad as to duration, geographic scope, activity or subject, the parties agree
that the said provision shall be limited and reduced to the maximum extent
compatible with the applicable laws of such jurisdiction, and such amendment
only to apply with respect to the operation of such provision in the applicable
jurisdiction in which the adjudication is made.

 

  b.

You agree that as part of this Restrictive Covenant Agreement, you will have
access to the Employer Company’s Confidential Information, personnel, and
existing and potential customers of the Employer Company. You further agree that
the Employer Company maintains a competitive advantage over other persons or
entities in the trade or business of providing commercial medical laboratory
testing services as a result of the Employer Company’s Confidential Information,
personnel, and existing and potential customer contacts. You further agree that
the Employer Company will be placed at a competitive disadvantage in the event
that you breach this Restrictive Covenant Agreement and that damages would not
be an adequate or reasonable remedy in the event of such breach. Accordingly,
you stipulate that in the event that you breach one or more of the provisions
set forth in this Restrictive Covenant Agreement, the Employer Company will be
entitled to an injunction restraining you from violating the terms of those
paragraphs. Nothing herein shall be construed as prohibiting the Employer
Company from pursuing any other remedy available for such breach or prospective
breach.

 

  9.

Miscellaneous.

 

  a.

Absent any other agreement to the contrary nothing herein shall be construed as
giving you the right to continued service or employment relationship with the
Employer Company. This Agreement does not alter

 

5



--------------------------------------------------------------------------------

  or amend in any way the Employer Company’s right to terminate the employment
relationship in accordance with any offer letter, employment contract or
applicable law.

 

  b.

You represent and warrant that you are not a party to any contract, agreement or
understanding that prevents or prohibits you from entering into and fully
performing under this Restrictive Covenant Agreement.

 

  c.

In the event a court of law declares any provision of this Restrictive Covenant
Agreement to be null and void, it is understood and agreed by you and the
Employer Company that such clause shall be severed from this Restrictive
Covenant Agreement and that the remaining provisions of this Restrictive
Covenant Agreement shall continue to be binding on you.

 

  d.

It is understood and agreed by you and Laboratory Corporation of America
Holdings (“LabCorp”) that this Confidentiality/Non-Competition/Non-Solicitation
Agreement constitutes the agreement in its entirety and supersedes any previous
Confidentiality/Non-Competition/Non-Solicitation Agreement previously executed
by you as part of an Equity Award Agreement with LabCorp. This
Confidentiality/Non-Competition/Non-Solicitation Agreement replaces any other
non-compete, non-solicitation and confidentiality agreement which you may have
previously executed in favor of LabCorp or one of its subsidiary companies
incorporated within the United States. This
Confidentiality/Non-Competition/Non-Solicitation Agreement shall not replace,
amend, restrict, otherwise modify or supersede any employment contract or
agreement between you and a foreign subsidiary of LabCorp and shall not amend,
alter or affect any non-compete, non-solicitation or confidentiality agreement
executed by you and LabCorp or an Employer Company in connection with a merger
or acquisition agreement of a business entity with whom you were previously
employed or affiliated, including, but not limited to, an ownership or
investment interest in said entity.

 

  e.

For purposes of this Restrictive Covenant Agreement, the Employer Company shall
mean Laboratory Corporation of America Holdings or its subsidiary and affiliated
companies with whom you are employed at the commencement of your employment, as
well as any subsequent parent, subsidiary or affiliated company that becomes the
employing entity in the event of a transfer, promotion, assignment, reassignment
or corporate restructuring.

 

  f.

As used herein, “affiliate” shall mean a current or future company or other
business entity that, directly or indirectly, is controlled by, controls or is
under common control with Laboratory Corporation of America Holdings. For the
purposes of the preceding sentence, the meaning of the word “control” shall
include, but not necessarily be limited to, ownership of more than fifty percent
(50%) of the voting shares or other interest of the Employer Company or other
business entity.

 

6



--------------------------------------------------------------------------------

  g.

This Restrictive Covenant Agreement shall be binding upon you and shall inure to
the benefit of the parties and their respective personal representatives, heirs,
affiliates, successors, and assigns. LabCorp may at its sole discretion assign
its rights under this Restrictive Covenant Agreement.

 

  h.

You affirm by signing this Restrictive Covenant Agreement that you have
completely read this entire Restrictive Covenant Agreement and understand the
terms and conditions included within this Restrictive Covenant Agreement. You
also agree that this Restrictive Covenant Agreement may not be modified or
altered in any respect except in writing, signed by you and LabCorp.

 

  i.

This Restrictive Covenant Agreement shall be deemed to have been entered into in
the State of North Carolina and shall be construed in accordance with and
governed by the laws of North Carolina, to the exclusion of the laws of any
other forum including but not limited to the laws of the State of California.
You agree, acknowledge and recognize that by virtue of your employment with the
Employer Company, either a North Carolina corporation or a subsidiary of a North
Carolina corporation, with its principal place of business in North Carolina,
and your own contacts and business dealings with LabCorp and the Employer
Company in North Carolina, North Carolina has a substantial relationship to this
Restrictive Covenant Agreement and a materially greater interest in applying its
laws, over and to the exclusion of the laws of any other forum, to the
resolution of any dispute arising out of or relating to this Restrictive
Covenant Agreement.

 

  j.

Any action, special proceeding or other proceeding, including without limitation
any request for temporary, preliminary, or permanent injunctive relief with
respect to this Restrictive Covenant Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina. You and the Employer
Company irrevocably consent to the jurisdiction of the Federal and State courts
of North Carolina and you hereby consent and submit to personal jurisdiction in
the State of North Carolina. You and the Employer Company irrevocably waive any
objection, including an objection or defense based on lack of personal
jurisdiction, improper venue or forum non-conveniens which either may now or
hereafter have to the bringing of any action or proceeding in connection with
this Restrictive Covenant Agreement. You acknowledge and recognize that in the
event that you breach this Restrictive Covenant Agreement, the Employer Company
may initiate a lawsuit against you in North Carolina, that you waive your right
to have that lawsuit be brought in a court located closer to where you may
reside, and that you

 

7



--------------------------------------------------------------------------------

  will be required to travel to and defend yourself in North Carolina. You
likewise agree that to the extent you institute any action arising out of or
relating to this Restrictive Covenant Agreement, it shall be brought in North
Carolina and doing so does not present any undue burden or inconvenience to you.

 

  k.

You shall at all times abide by such laws and regulations, including but not
limited to such laws which relate to the improper inducement for referrals of
items or Services reimbursable by the Federal health care programs 42 U.S.C. §
1320a-7b(b) (the “anti-kickback statute”). You acknowledge that you are
(i) aware that the United States securities laws prohibit any person who has
material nonpublic information about the Employer Company from purchasing or
selling securities of such Employer Company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities and
(ii) familiar with the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder and agrees that it will neither use, nor
cause any third party to use, any Information in contravention of such Act or
any such rules and regulations, including Rules 10b-5 and 14e-3.

 

  l.

Except as stated otherwise herein, this Restrictive Covenant Agreement contains
the entire agreement between the parties hereto with respect to the subject
matter hereof, and there are no representations, warranties, covenants,
conditions, understandings or agreements other than those expressly set forth
herein.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

LABORATORY CORPORATION OF

AMERICA HOLDINGS

  Name: Title: EXECUTIVE   Adam H. Schechter

 

8